Exhibit 10.1.3

 

Prepared by:

 

Anthony M. Thiel, Esquire,

 

Tax Map Nos.

 

54-01-086H3

   

Willcox & Savage, P.C.,

     

54-01-086H4

   

1800 Bank of America Center,

     

54-01-086H

   

Norfolk, VA 23510

       

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Bank of America, N.A.

315 Montgomery Street, 13th Floor

CA5-704-13-11

San Francisco, California 94104

Attn.: Ronald Drobny

 

CREDIT LINE AND CONSTRUCTION

DEED OF TRUST,

ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND

FIXTURE FILING

 

THIS IS A CREDIT LINE DEED OF TRUST

 

The maximum aggregate amount of principal to

be secured at any one time under this Credit Line

Deed of Trust is $40,000,000.00.

 

Name of the noteholder secured by this Deed of Trust:

  

Bank of America, N.A.

Address at which communications to the noteholder may be mailed or delivered:   

Bank of America, N.A.

    

315 Montgomery Street, 13th Floor

    

CA5-704-13-11

    

San Francisco, California 94104

    

ATTN: Ronald Drobny

 

This Document Serves as a Fixture Filing Under Va. Code Section 8.9A-502(c).

 

Borrower’s Organizational Identification Number: 94-1067973

 

Street Address of Property:

 

12300 Dominion Way

   

Windsor, Virginia 23487-5250

 

This Credit Line and Construction Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing (this “Deed of Trust”) is made as of May
14, 2004, by COST PLUS, INC., a California corporation (“Borrower”), as trustor,
to PRLAP, INC, TRUSTEE, a Virginia corporation (“Trustee”), as trustee having an
address of 1400 Best Plaza, P.O. Box 26865, Richmond, Virginia 23227, for the
benefit of BANK OF AMERICA, N.A., a national banking association (“Lender”), as
beneficiary having an address of 315 Montgomery Street, 13th Floor,
CA5-704-13-11, San Francisco, California 94104. Trustee is an affiliate of
Lender. The addresses for Borrower, Lender and Trustee are also set forth at the
end of this Deed of Trust. The Borrower is a Borrower for purposes of indexing
and the Trustee and Lender are grantees for purposes of indexing.



--------------------------------------------------------------------------------

ARTICLE 1.

Definitions; Granting Clauses; Secured Indebtedness; Credit Line and

Construction Deed of Trust

 

Section 1.1 Principal Secured. This Deed of Trust secures the aggregate
principal amount of Forty Million Dollars ($40,000,000.00) plus such additional
amounts as Lender may from time to time advance pursuant to the terms and
conditions of this Deed of Trust and not met by Borrower, with respect to an
obligation secured by a lien or encumbrance prior to the lien of this Deed of
Trust or for the protection of the lien of this Deed of Trust, together with
interest thereon.

 

Section 1.2 Definitions.

 

(a) In addition to other terms defined herein, each of the following terms shall
have the meaning assigned to it, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:

 

“Borrower”: Unless the context clearly indicates otherwise, the Borrower(s)
named in the introductory paragraph hereof, together with all heirs, devisees,
representatives, successors and assigns of such Borrower(s) pursuant to Section
6.21 below, or any of them.

 

“Casualty”: As that term is defined in the Loan Agreement.

 

“Claim”: Any controversy or claim between Borrower and Holder, whether arising
in contract or tort or by statute, that arises out of or relates to (i) this
Deed of Trust (including any renewals, extensions or modifications hereof), or
(ii) any of the other Loan Documents.

 

“Collateral”: All of the Property constituting personal property or fixtures in
which Borrower is granting Lender a security interest under this Deed of Trust,
together with all proceeds and products thereof and all supporting obligations
ancillary thereto or arising in any way in connection therewith.

 

“Commercial Real Estate Loan”: The loan evidenced by the Commercial Real Estate
Loan Note.

 

“Condemnation”: As that term is defined in the Loan Agreement.

 

“Commercial Real Estate Loan Note”: The promissory note of even date herewith
made by Borrower and payable to the order of Lender in the face principal amount
of $20,000,000.00 bearing interest as therein provided which has a maturity date
of June 1, 2014.

 

“Debtor Relief Law”: Any federal, state or local law, domestic or foreign, as
now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, assignment for the benefit of creditors, reorganization,
arrangement, composition, extension or adjustment of debts, or any similar law
affecting the rights of creditors.

 

“Default” or “Event of Default”: Any of the events described in Section 4.1 of
this Deed of Trust.

 

-2-



--------------------------------------------------------------------------------

“Environmental Agreement”: The Environmental Indemnity Agreement dated of even
date herewith executed by Borrower in favor of Lender and certain other parties.
The Environmental Agreement is not a Loan Document.

 

“Holder”: Lender or the subsequent holder at the time in question of the Note or
any of the Secured Indebtedness.

 

“Indemnified Matters”: Any and all claims, demands, liabilities (including
strict liability), losses, damages (including consequential damages), causes of
action, judgments, penalties, fines, costs and expenses (including reasonable
fees and expenses of attorneys and other professional consultants and experts,
and of the investigation and defense of any claim, whether or not such claim is
ultimately defeated, and the settlement of any claim or judgment including all
value paid or given in settlement) of every kind, known or unknown, foreseeable
or unforeseeable, which may be imposed upon, asserted against or incurred or
paid by any Indemnified Party at any time and from time to time, whenever
imposed, asserted or incurred, because of, resulting from, in connection with,
or arising out of any transaction, act, omission, event or circumstance in any
way connected with the Property or with this Deed of Trust or any other Loan
Document, including any bodily injury or death or property damage occurring in
or upon or in the vicinity of the Property through any cause whatsoever at any
time, any act performed or omitted to be performed hereunder or under any other
Loan Document, any breach by Borrower of any representation, warranty, covenant,
agreement or condition contained in this Deed of Trust or in any other Loan
Document, any Default, or any claim under or with respect to any Lease.

 

“Indemnified Party”: Each of the following persons and entities: (i) Lender and
any Holder; (ii) Trustee; (iii) any persons or entities owned or controlled by,
owning or controlling, or under common control or affiliated with, Lender,
Holder and/or Trustee; (iv) any participants and co-lenders in the Loan; (v) the
directors, officers, partners, employees, attorneys, agents and representatives
of each of the foregoing persons and entities; and (vi) the heirs, personal
representatives, successors and assigns of each of the foregoing persons and
entities.

 

“Law”: Any federal, state or local law, statute, ordinance, code, rule,
regulation, license, permit, authorization, decision, order, injunction or
decree, domestic or foreign.

 

“Lease”: Each existing or future lease, sublease (to the extent of Borrower’s
rights thereunder) or other agreement under the terms of which any person has or
acquires any right to occupy or use the Property or any part thereof or interest
therein, and each existing or future guaranty of payment or performance
thereunder, and any and all existing or future security therefor and
letter-of-credit rights with respect thereto, whether or not the letter of
credit is evidenced by a writing..

 

“Legal Requirement”: Any law, agreement, covenant, restriction, easement or
condition (including, without limitation of the foregoing, any condition or
requirement imposed by any insurance or surety company), as any of the same now
exists or may be changed or amended or come into effect in the future.

 

-3-



--------------------------------------------------------------------------------

“Lender”: As defined in the introductory paragraph of this Deed of Trust.

 

“Loan”: The Commercial Real Estate Loan and the Revolving Loan.

 

“Loan Agreement”: The Loan Agreement dated of even date herewith evidencing and
governing the Loan, executed by and between Borrower and Lender, as it may from
time to time be amended, modified, restated, replaced or supplemented.

 

“Loan Documents”: The Note, this Deed of Trust, and any other document now or
hereafter evidencing, governing, securing or otherwise executed in connection
with the Loan, including the Loan Agreement and any letter of credit or
reimbursement agreement, tri-party financing agreement, guaranty executed by a
third party, Swap Transaction or other agreement between Borrower and Lender and
any other party or parties, pertaining to the repayment or use of the Loan
proceeds, as such documents or any of them may have been or may be from time to
time renewed, extended, supplemented, increased or modified; provided, however,
that the Loan Documents do not include the Environmental Agreement.

 

“Note”: (i) The Commercial Real Estate Loan Note (ii) the Revolving Loan Note
and (iii) all other promissory notes given in substitution thereof or in
modification, supplement, increase, renewal or extension thereof, in whole or in
part, whether one or more, as any or all of such promissory notes may from time
to time be renewed, extended, supplemented, increased or modified.

 

“Permitted Encumbrances”: (i) Any matters set forth in any policy of mortgagee
title insurance issued to Lender which are acceptable to Lender as of the date
hereof, (ii) the liens and security interests evidenced by this Deed of Trust,
(iii) statutory liens for real estate taxes and assessments on the Property
which are not yet delinquent, (iv) other liens and security interests (if any)
in favor of Lender, (v) the rights of tenants in possession as of the date
hereof, if any, pursuant to Leases approved by Lender and the rights of future
tenants under any Leases made in accordance with the Loan Documents, and the
assignment of such Leases pursuant to this Deed of Trust, and (vi) any matters
arising after the date hereof which may be acceptable to Lender or any Holder in
its sole and absolute discretion, which Permitted Encumbrances in the aggregate
do not materially adversely affect the value or use of the Property or
Borrower’s ability to repay the Secured Indebtedness.

 

“Rents”: All of the rents, revenue, accounts, deposit accounts, payment
intangibles, income, profits and proceeds derived from any Lease, including the
proceeds from any negotiated lease termination or buyout of such Lease,
liquidated damages following default under any such Lease, all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the Property, all of Borrower’s
rights to recover monetary amounts from any tenant in bankruptcy, including
rights of recovery for use and occupancy and damage claims arising out of Lease
defaults, including rejections, under any applicable Debtor Relief Law, together
with any sums of money that may now or at any time hereafter be or become due
and payable to Borrower by virtue of any and all royalties, overriding
royalties, bonuses, delay rentals and any other amount of any kind or character
arising under any and all present and future oil, gas, mineral and mining leases
covering the Property or any part thereof, and all proceeds and other amounts
paid or owing to Borrower under or pursuant to any and all contracts and bonds
relating to the construction or renovation of the Property.

 

-4-



--------------------------------------------------------------------------------

“Revolving Loan”: The loan evidenced by the Revolving Loan Note.

 

“Revolving Loan Note”: The promissory note of even date herewith made by
Borrower and payable to the order of Lender in the face principal amount of
$20,000,000.00 bearing interest as therein provided which has a maturity date of
November 14, 2005, unless extended in accordance with its terms and the terms of
the Loan Agreement.

 

“Secured Indebtedness”: The following promissory notes, obligations,
indebtedness, duties and liabilities and all renewals, extensions, supplements,
increases and modifications thereof and thereto, in whole or in part, from time
to time:

 

(i) The Note;

 

(ii) All indebtedness, liabilities, duties, covenants, promises and other
obligations owed by Borrower to Lender now or hereafter incurred or arising
pursuant to or permitted by the Loan Documents, expressly excluding, however,
the Environmental Agreement (which is not a Loan Document) and also excluding
any guaranty executed by a third party, whether now existing or hereafter
arising, and whether joint or several, direct or indirect, primary or secondary,
fixed or contingent, liquidated or unliquidated, and the cost of collection of
all such amounts;

 

(iii) All indebtedness, liabilities, duties, covenants, promises and other
obligations owed by Borrower (or its affiliates) to Lender (or its affiliates)
under any Swap Transaction if and only if the Swap Transaction is evidenced by a
writing reciting that it is secured by this Deed of Trust;

 

(iv) All amounts that Lender may from time to time advance pursuant to the terms
and conditions of this Deed of Trust with respect to an obligation secured by a
lien or encumbrance prior to the lien of this Deed of Trust or for the
protection of this Deed of Trust, together with interest thereon; and

 

(v) If and only if evidenced by a writing reciting that it is secured by this
Deed of Trust, any other loan, future advance, debt, obligation or liability
owed by Borrower of every kind or character, whether now existing or hereafter
arising, whether joint or several, direct or indirect, primary or secondary,
fixed or contingent, liquidated or unliquidated, and the cost of collection of
all such amounts, and whether or not originally payable to Lender or any other
Holder, it being contemplated that Borrower may hereafter become indebted to
Lender or another Holder for one or more of such further loans, future advances,
debts, obligations and liabilities.

 

“Swap Transaction” means any agreement, whether or not in writing, relating to
any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap, swap
option, currency option or any other similar transaction (including any option
to enter into any of the foregoing) or any combination of the foregoing, and,
unless the context otherwise clearly requires, any form of master agreement (the
“Master Agreement”)

 

-5-



--------------------------------------------------------------------------------

published by the International Swaps and Derivatives Association, Inc., or any
other master agreement, entered into between Lender (or its affiliates) and
Borrower (or its affiliates) in connection with the Loan (and secured by this
Deed of Trust), together with any related schedules, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.

 

“Transfer”: Any sale, lease, conveyance, assignment, pledge, encumbrance or
transfer, whether voluntary, involuntary, by operation of law or otherwise.

 

“Trustee”: The trustee identified in the introductory paragraph of this Deed of
Trust, and any successor or substitute appointed and designated as herein
provided, from time to time acting hereunder.

 

(b) Any term used or defined in the Virginia Uniform Commercial Code, as in
effect from time to time, which is not defined in this Deed of Trust has the
meaning given to that term in the Virginia Uniform Commercial Code, as in effect
from time to time, when used in this Deed of Trust. However, if a term is
defined in Title 8.9A of the Virginia Uniform Commercial Code differently than
in another Title of the Virginia Uniform Commercial Code, the term has the
meaning specified in Title 8.9A.

 

Section 1.3 Granting Clause. In consideration of the provisions of this Deed of
Trust and of the sum of Ten Dollars ($10.00) cash in hand paid and other good
and valuable consideration and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by Borrower, to secure the
obligations of Borrower under the Loan Documents and all other matters and
indebtedness constituting the Secured Indebtedness, Borrower hereby GRANTS,
CONVEYS, TRANSFERS and ASSIGNS to Trustee, with general warranty and English
covenants of title, in trust for the benefit of Lender, with power of sale and
right of entry and possession, all estate, right, title and interest which
Borrower now has or may hereafter acquire in and to the following Premises,
Accessories and other rights, interests and properties, and all rights, estates,
powers and privileges appurtenant thereto (collectively, the “Property”):

 

(a) The real property described in Exhibit A which is attached hereto and
incorporated herein by reference (the “Land”), together with: (i) any and all
buildings, structures, improvements, alterations or appurtenances now or
hereafter situated or to be situated on the Land (collectively, the
“Improvements”); and (ii) all right, title and interest of Borrower, now owned
or hereafter acquired, in and to (A) all streets, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress and vehicle parking
rights, existing or proposed, abutting, adjacent, used in connection with or
pertaining to the Land or the Improvements; (B) any strips or gores between the
Land and abutting or adjacent properties; (C) all options to purchase the Land
or the Improvements or any portion thereof or interest therein, and any greater
estate in the Land or the Improvements; (D) all water, water rights (whether
riparian, appropriative or otherwise, and whether or not appurtenant) and water
stock, timber, crops and mineral interests on or pertaining to the Land; and (E)
all development rights and credits and air rights (the Land, Improvements and
other rights, titles and interests referred to in this clause (a) being herein
sometimes collectively called the “Premises”);

 

-6-



--------------------------------------------------------------------------------

(b) All fixtures, equipment, systems, machinery and building and construction
supplies and materials, of every kind and character, tangible and intangible
(including software embedded therein), now owned or hereafter acquired by
Borrower, which are now or hereafter affixed to the Land or the Improvements,
and are necessary to the complete and proper planning and development or
operation thereof, or are acquired (whether delivered to the Land or stored
elsewhere) for installation in or on the Land or the Improvements, and all
renewals and replacements of, substitutions for and additions to the foregoing
(the properties referred to in this clause (b) being herein sometimes
collectively called the “Accessories,” all of which are hereby declared to be
permanent accessions to the Land);

 

(c) All (i) plans and specifications for the Improvements, (ii) Borrower’s
rights, but not liability for any breach by Borrower, under all property
insurance policies regarding the Premises or the Accessories (or additional or
supplemental coverage related thereto, including from an insurance provider
meeting the requirements of the Loan Documents or from or through any state or
federal government-sponsored program or entity), Swap Transactions, contracts
and agreements for the design, construction, operation or inspection of the
Improvements, (iii) all rights to the payment of money from Lender under any
Swap Transaction, (iv) Borrower’s rights in tenants’ security deposits, deposits
with respect to utility services to the Premises, and any deposits or reserves
hereunder or under any other Loan Documents for taxes, insurance or otherwise),
(v) rebates or refunds of impact fees or other taxes, assessments or charges
related to the Premises or the Accessories, (vi) permits, licenses, franchises,
certificates, development rights, commitments and rights for utilities, obtained
in connection with the Premises or the Accessories, (vii) Leases and Rents of
the Premises and the Accessories (without derogation of Article 3 hereof), and
(viii) as extracted collateral produced from or allocated to the Land, including
oil, gas and other hydrocarbons and other minerals and all products processed or
obtained from such as-extracted collateral and the proceeds thereof;

 

(d) All (i) proceeds (whether cash or non-cash and including payment
intangibles) arising from any sale, lease or other disposition of the
properties, rights, titles and interests referred to above in this Section 1.3,
proceeds of each policy of property insurance, present and future (or additional
or supplemental coverage related thereto, including from an insurance provider
meeting the requirements of the Loan Documents or from or through any state or
federal government-sponsored program or entity), payable because of loss
sustained to all or part of the Property (including premium refunds), whether or
not such insurance policies are required by Lender, proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by Condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, proceeds
arising out of any damage thereto, (ii) all letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing) Borrower now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3, and (iii) other interests of every kind and
character which Borrower now has or hereafter acquires in, to or for the benefit
of the properties, rights, titles and interests referred to above in this
Section 1.3, including rights of ingress and egress and remainders, reversions
and reversionary rights or interests;

 

-7-



--------------------------------------------------------------------------------

(e) If the estate of Borrower in any of the property referred to above in this
Section 1.3 is a leasehold estate, this conveyance shall include, and the lien
and security interest created hereby shall encumber and extend to, all other or
additional title, estates, interests or rights which are now owned or may
hereafter be acquired by Borrower in or to the property demised under the lease
creating the leasehold estate; and

 

(f) All additions and accretions to, substitutions and replacements for, and
changes in any of the property referred to above in this Section 1.3.

 

Section 1.4 Security Interest. To secure the obligations of Borrower under the
Loan Documents and all other matters and indebtedness constituting the Secured
Indebtedness, Borrower hereby grants to Lender a security interest in all of the
Collateral, including all proceeds and products thereof and all supporting
obligations ancillary thereto or arising in any way in connection therewith. In
addition to its rights hereunder or otherwise, Lender and any Holder shall have
all of the rights of a secured party under the Virginia Uniform Commercial Code,
as in effect from time to time, or under the Uniform Commercial Code in force
from time to time in any other state to the extent the same is applicable law.

 

Section 1.5 Secured Indebtedness. This Deed of Trust is made to secure and
enforce the payment and performance of the Secured Indebtedness.

 

Section 1.6 Construction Deed of Trust. This Deed of Trust constitutes a
“construction mortgage” as defined in Va. Code Section 8.9A-334 of the Virginia
Uniform Commercial Code to the extent that it secures obligations incurred for
the construction of improvements on the land and the acquisition cost of land
and improvements. This is also a “construction loan deed of trust or mortgage”
within the meaning of Va. Code Section 58.1-804 with respect to the Revolving
Loan which was made for real estate construction, which shall become due and
payable on demand or three years or less from the date of the Revolving Loan
Note.

 

ARTICLE 2.

Representations, Warranties and Covenants

 

Section 2.1 Borrower represents, warrants and covenants as follows:

 

(a) Payment and Performance. Borrower will make due and punctual payment of the
Secured Indebtedness. Borrower will timely and properly perform and comply with
all of the covenants, agreements and conditions imposed upon it by this Deed of
Trust and the other Loan Documents and will not permit a Default to occur
hereunder or thereunder. Time shall be of the essence in this Deed of Trust.

 

(b) Title and Permitted Encumbrances. Borrower has in Borrower’s own right, and
Borrower covenants to maintain, lawful, good and marketable title to the
Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for the Permitted
Encumbrances. Borrower, and Borrower’s successors, will warrant generally and
forever defend title to the Property, subject as aforesaid to the Permitted
Encumbrances, to Trustee and its successors or substitutes and assigns, against
the claims and

 

-8-



--------------------------------------------------------------------------------

demands of all persons claiming or to claim the same or any part thereof.
Inclusion of any matter as a Permitted Encumbrance does not constitute approval
or waiver by Holder of any existing or future violation or other breach thereof
by Borrower, the Property or otherwise. If any material right or interest of
Holder in the Property or any part thereof shall be endangered or questioned or
shall be attacked directly or indirectly, Trustee and Holder, or either of them
(whether or not named as parties to legal proceedings with respect thereto), are
hereby authorized and empowered to take such steps as in their discretion may be
proper for the defense of any such legal proceedings or the protection of such
right or interest of Holder, including the employment of independent counsel,
the prosecution or defense of litigation, and the compromise or discharge of
adverse claims. All expenditures so made of every kind and character shall be a
demand obligation (which obligation Borrower hereby promises to pay) owing by
Borrower to Holder or Trustee (as the case may be), and the party (Holder or
Trustee, as the case may be) making such expenditures shall be subrogated to all
rights of the person receiving such payment.

 

(c) Taxes and Other Impositions. Borrower will pay or cause to be paid all of
the following (“Property Assessments”): all taxes, assessments and other charges
or levies imposed upon or against or with respect to the Property or the
ownership, use, occupancy or enjoyment of any portion thereof, or any utility
service thereto, as the same become due and payable, including all real estate
taxes assessed against the Property or any part thereof. Upon request, Borrower
shall deliver promptly to Holder such evidence of the payment of the Property
Assessments as Holder may require.

 

(d) Insurance Coverage. Borrower shall obtain and maintain at Borrower’s sole
expense: (i) mortgagee title insurance issued to Lender covering the Premises as
required by Lender, without exception for mechanic’s liens and (ii) the
additional insurance prescribed in Section 4.9 of the Loan Agreement.

 

(e) Insurance Policy Requirements. All insurance policies shall be issued and
maintained by insurers, in amounts, with deductibles, limits and retentions and
in forms satisfactory to Holder and otherwise in accordance with the
requirements of Section 4.9 of the Loan Agreement. Without limiting the
discretion of Holder with respect to required endorsements to insurance
policies, all policies for loss of or damage to the Property shall contain a
standard mortgagee clause (without contribution) naming Holder as mortgagee with
loss proceeds payable to Holder notwithstanding (i) any act, failure to act or
negligence of or violation of any warranty, declaration or condition contained
in any such policy by any named or additional insured, (ii) the occupation or
use of the Property for purposes more hazardous than permitted by the terms of
any such policy, (iii) any foreclosure or other action by Holder under the Loan
Documents, or (iv) any change in title to or ownership of the Property or any
portion thereof, such proceeds to be held for application as provided in the
Loan Documents.

 

(f) Insurance Proceeds. The proceeds of all insurance required hereunder and
under the other Loan Documents, including the Loan Agreement, shall be handled
in accordance with the provisions of Sections 4.10 and 4.11 of the Loan
Agreement and as otherwise prescribed therein. Additionally if any loss occurs
at any time when Borrower has failed to perform Borrower’s covenants and
agreements with respect to any insurance payable because of loss sustained to
any part of the Property, whether or not such insurance is required by

 

-9-



--------------------------------------------------------------------------------

Holder, Holder shall nevertheless be entitled to the benefit of all insurance
covering the loss and held by or for Borrower, to the same extent as if it had
been made payable to Holder. Upon any foreclosure hereof or transfer of title to
the Property in extinguishment of the whole or any part of the Secured
Indebtedness, all of Borrower’s right, title and interest in and to the
insurance policies referred to in this clause (f) (including unearned premiums)
and all proceeds payable thereunder shall thereupon vest in the purchaser at
foreclosure or other such transferee, to the extent permissible under such
policies. Holder shall have the right (but not the obligation) to make proof of
loss for, settle and adjust any claim under, and receive the proceeds of, all
insurance for loss of or damage to the Property, regardless of whether or not
such insurance policies are required by Holder, and the expenses incurred by
Holder in the adjustment and collection of insurance proceeds shall be a part of
the Secured Indebtedness and shall be due and payable to Holder on demand.
Holder shall not be, under any circumstances, liable or responsible for failure
to collect or exercise diligence in the collection of any of such proceeds or
for the obtaining, maintaining or adequacy of any insurance or for failure to
see to the proper application of any amount paid over to Borrower. Borrower
shall at all times comply with the requirements of the insurance policies
required hereunder and of the issuers of such policies and of any board of fire
underwriters or similar body as applicable to or affecting the Property.

 

(g) Reserve for Insurance, Taxes and Assessments. Upon written request of
Holder, to secure the payment and performance of the Secured Indebtedness, but
not in lieu of such payment and performance, Borrower will deposit with Holder a
sum equal to real estate taxes, assessments and charges (which charges for the
purposes of this clause (g) shall include any recurring charge which could
result in a lien against the Property) against the Property for the current year
and the premiums for such policies of insurance for the current year, all as
estimated by Holder and prorated to the end of the calendar month following the
month during which Holder’s request is made, and thereafter will deposit with
Holder, on each date when an installment of principal and/or interest is due on
the Note, sufficient funds (as estimated from time to time by Holder) to permit
Holder to pay at least fifteen (15) days prior to the due date thereof, the next
maturing real estate taxes, assessments and charges and premiums for such
policies of insurance. Holder shall have the right to rely upon tax information
furnished by applicable taxing authorities in the payment of such taxes or
assessments and shall have no obligation to make any protest of any such taxes
or assessments. Any excess over the amounts required for such purposes shall be
held by Holder for future use, applied to any Secured Indebtedness or refunded
to Borrower, at Holder’s option, and any deficiency in such funds so deposited
shall be made up by Borrower upon demand of Holder. All such funds so deposited
shall bear no interest, may be commingled with the general funds of Holder and
shall be applied by Holder toward the payment of such taxes, assessments,
charges and premiums when statements therefor are presented to Holder by
Borrower (which statements shall be presented by Borrower to Holder a reasonable
time before the applicable amount is due); provided, however, that, if a Default
shall have occurred hereunder, such funds may at Holder’s option be applied to
the payment of the Secured Indebtedness in the order determined by Holder in its
sole discretion, and that Holder may (but shall have no obligation) at any time,
in its discretion, apply all or any part of such funds toward the payment of any
such taxes, assessments, charges or premiums which are past due, together with
any penalties or late charges with respect thereto. The conveyance or transfer
of Borrower’s interest in the Property for any reason (including the foreclosure
of a subordinate

 

-10-



--------------------------------------------------------------------------------

lien or security interest or a transfer by operation of law) shall constitute an
assignment or transfer of Borrower’s interest in and rights to such funds held
by Holder under this clause (g) but subject to the rights of Holder hereunder.

 

(h) Condemnation. In the event of Condemnation, Lender shall have all of the
rights and remedies set forth in the Loan Agreement and Borrower shall comply
with all agreements and requirements respecting Condemnation set forth in the
Loan Agreement. All costs and expenses (including reasonable attorneys’ fees)
incurred by Holder in connection with any Condemnation shall be a demand
obligation owing by Borrower (which Borrower hereby promises to pay) to Holder
pursuant to this Deed of Trust.

 

(i) Adjustment of Condemnation and Insurance Claims. All claims and proceeds
related to Condemnation, Casualty and insurance required hereunder and under the
Loan Agreement shall be adjusted, received, paid, applied and utilized in
accordance with the terms of Sections 4.10 and 4.11 of the Loan Agreement and as
otherwise prescribed therein.

 

(j) Compliance with Legal Requirements. The Property and the use, operation and
maintenance thereof and all activities thereon do and shall at all times comply
with all applicable Legal Requirements. The Property is not, and shall not be,
dependent on any other property or premises or any interest therein other than
the Property to fulfill any requirement of any Legal Requirement. Borrower shall
not, by act or omission, permit any building or other improvement not subject to
the lien of this Deed of Trust to rely on the Property or any interest therein
to fulfill any requirement of any Legal Requirement. No improvement upon or use
of any part of the Property constitutes a nonconforming use under any zoning law
or similar law or ordinance. Borrower has obtained and shall preserve in force
all requisite zoning, utility, building, health, environmental and operating
permits from the governmental authorities having jurisdiction over the Property.
If Borrower receives a notice or claim from any person that the Property, or any
use, activity, operation or maintenance thereof or thereon, is not in compliance
with any Legal Requirement, Borrower will promptly furnish a copy of such notice
or claim to Holder. Borrower has received no notice and has no knowledge of any
such noncompliance.

 

(k) Maintenance, Repair and Restoration. Borrower will keep the Property in
first class order, repair, operating condition and appearance, causing all
necessary repairs, renewals, replacements, additions and improvements to be
promptly made, and will not allow any of the Property to be misused, abused or
wasted or to deteriorate. Notwithstanding the foregoing, Borrower will not,
without the prior written consent of Holder, (i) remove from the Property any
Accessories that reduce the value of the Property by more than $100,000.00
except such as is replaced by Borrower by an article of equal suitability and
value, owned by Borrower, free and clear of any lien or security interest
(except that created by this Deed of Trust and the Permitted Encumbrances), or
(ii) make any structural alteration to the Property or any other alteration
thereto which reduces the value thereof by more than $100,000.00. If any act or
occurrence of any kind or nature (including any Condemnation or any Casualty for
which insurance was not obtained or obtainable) shall result in damage to or
loss or destruction of the Property in excess of $25,000.00, Borrower shall give
prompt notice thereof to Holder and Borrower shall promptly, at Borrower’s sole
cost and expense and regardless of whether insurance or condemnation proceeds
(if any) shall be available or sufficient for the

 

-11-



--------------------------------------------------------------------------------

purpose, secure the Property as necessary and commence and continue diligently
to completion to restore, repair, replace and rebuild the Property as nearly as
possible to its value, condition and character immediately prior to the damage,
loss or destruction.

 

(l) No Other Liens. Borrower will not, without the prior written consent of
Holder, create, place or permit to be created or placed, or through any act or
failure to act, acquiesce in the placing of, or allow to remain, any deed of
trust, mortgage, voluntary or involuntary lien, whether statutory,
constitutional or contractual, security interest, encumbrance or charge, or
conditional sale or other title retention document, against or covering the
Property, or any part thereof, other than the Permitted Encumbrances, regardless
of whether the same are expressly or otherwise subordinate to the lien or
security interest created in this Deed of Trust, and should any of the foregoing
become attached hereafter in any manner to any part of the Property without the
prior written consent of Holder, Borrower will cause the same to be promptly
discharged and released. Borrower will own all parts of the Premises in fee
simple and will not acquire any fixtures, equipment or other property (including
software embedded therein) forming a part of the Premises and Accessories
pursuant to a lease, license, security agreement or similar agreement, whereby
any party has or may obtain the right to repossess or remove same, without the
prior written consent of Holder. If Holder consents to the voluntary grant by
Borrower of any deed of trust, lien, security interest, or other encumbrance
(hereinafter called “Subordinate Lien”) covering any of the Premises and
Accessories or if the foregoing prohibition is determined by a court of
competent jurisdiction to be unenforceable as to a Subordinate Lien, any such
Subordinate Lien shall contain express covenants to the effect that: (i) the
Subordinate Lien is unconditionally subordinate to this Deed of Trust and all
Leases; (ii) if any action (whether judicial or pursuant to a power of sale)
shall be instituted to foreclose or otherwise enforce the Subordinate Lien, no
tenant of any of the Leases shall be named as a party defendant, and no action
shall be taken that would terminate any occupancy or tenancy without the prior
written consent of Holder; (iii) Rents, if collected by or for the holder of the
Subordinate Lien, shall be applied first to the payment of the Secured
Indebtedness then due and expenses incurred in the ownership, operation and
maintenance of the Property in such order as Holder may determine, prior to
being applied to any indebtedness secured by the Subordinate Lien; (iv) written
notice of default under the Subordinate Lien and written notice of the
commencement of any action (whether judicial or pursuant to a power of sale) to
foreclose or otherwise enforce the Subordinate Lien or to seek the appointment
of a receiver for all or any part of the Property shall be given to Holder with
or immediately after the occurrence of any such default or commencement; and (v)
neither the holder of the Subordinate Lien, nor any purchaser at foreclosure
thereunder, nor anyone claiming by, through or under any of them shall succeed
to any of Borrower’s rights hereunder without the prior written consent of
Holder.

 

(m) Operation of Property. Borrower will operate the Property in a good and
workmanlike manner and in accordance with all Legal Requirements and will pay
all fees or charges of any kind in connection therewith. Borrower will keep the
Property occupied so as not to impair the insurance carried thereon. Borrower
will not use or occupy or conduct any activity on, or allow the use or occupancy
of or the conduct of any activity on, the Property in any manner which violates
any Legal Requirement or which constitutes a public or private nuisance or which
makes void, voidable or cancelable any insurance then in force with respect
thereto. Borrower will not initiate or permit any zoning reclassification of the
Property or

 

-12-



--------------------------------------------------------------------------------

seek any variance under existing zoning ordinances applicable to the Property or
use or permit the use of the Property in such a manner which would result in
such use becoming a nonconforming use under applicable zoning ordinances or
other Legal Requirement. Borrower will not impose any easement, restrictive
covenant or encumbrance upon the Property, execute or file any subdivision plat
or condominium declaration affecting the Property or consent to the annexation
of the Property to any municipality, without the prior written consent of
Holder. Borrower will not do or suffer to be done any act whereby the value of
any part of the Property may be lessened. Borrower will preserve, protect,
renew, extend and retain all material rights and privileges granted for or
applicable to the Property. Without the prior written consent of Holder, there
shall be no drilling or exploration for or extraction, removal or production of
any mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of the Land regardless of the
depth thereof or the method of mining or extraction thereof. Borrower will cause
all debts and liabilities of any character (including all debts and liabilities
for labor, material and equipment (including software embedded therein) and all
debts and charges for utilities servicing the Property) incurred in the
construction, maintenance, operation and development of the Property to be
promptly paid, other than those being contested in good faith and for which
adequate reserves are maintained in accordance with generally accepted counting
principles.

 

(n) Financial Matters. Borrower is solvent after giving effect to all borrowings
contemplated by the Loan Documents and no proceeding under any Debtor Relief Law
(hereinafter defined) is pending (or, to Borrower’s knowledge, threatened) by or
against Borrower, or any affiliate of Borrower, as a debtor. All reports,
statements, plans, budgets, applications, agreements and other data and
information heretofore furnished or hereafter to be furnished by or on behalf of
Borrower to Holder in connection with the loan or loans evidenced by the Loan
Documents (including, without limitation, all financial statements and financial
information) are and will be true, correct and complete in all material respects
as of their respective dates and do not and will not omit to state any fact or
circumstance necessary to make the statements contained therein not misleading.
No material adverse change has occurred since the dates of such reports,
statements and other data in the financial condition of Borrower or, to
Borrower’s knowledge, of any tenant under any lease described therein. For the
purposes of this paragraph, “Borrower” shall also include any person liable
directly or indirectly for the Secured Indebtedness or any part thereof and any
joint venturer or general partner of Borrower.

 

(o) Further Assurances. Borrower will, promptly on request of Holder, (i)
correct any defect, error or omission which may be discovered in the contents,
execution or acknowledgment of this Deed of Trust or any other Loan Document;
(ii) execute, acknowledge, deliver, procure and record and/or file such further
documents (including further deeds of trust, security agreements and assignments
of rents or leases) and do such further acts as may be necessary, desirable or
proper to carry out more effectively the purposes of this Deed of Trust and the
other Loan Documents, to more fully identify and subject to the liens and
security interests hereof any property intended to be covered hereby (including
specifically, but without limitation, any renewals, additions, substitutions,
replacements, or appurtenances to the Property) or as deemed advisable by Holder
to protect the lien or the security interest hereunder against the rights or
interests of third persons; and (iii) provide such certificates,

 

-13-



--------------------------------------------------------------------------------

documents, reports, information, affidavits and other instruments and do such
further acts as may be necessary, desirable or proper in the reasonable
determination of Holder to enable Holder to comply with the requirements or
requests of any agency having jurisdiction over Holder or any examiners of such
agencies with respect to the indebtedness secured hereby, Borrower or the
Property. Borrower shall pay all costs connected with any of the foregoing,
which shall be a demand obligation owing by Borrower (which Borrower hereby
promises to pay) to Holder pursuant to this Deed of Trust.

 

(p) Fees and Expenses. Without limitation of any other provision of this Deed of
Trust or of any other Loan Document and to the extent not prohibited by
applicable law, Borrower will pay, and will reimburse to Holder and/or Trustee
on demand to the extent paid by Holder and/or Trustee: (i) costs of appraisals
obtained in connection with the origination of the Loan and after the occurrence
of a Default; (ii) all filing, registration and recording fees, recordation,
transfer and other taxes, brokerage fees and commissions, abstract fees, title
search or examination fees, title policy and endorsement premiums and fees,
Uniform Commercial Code search fees, judgment and tax lien search fees, escrow
fees, reasonable attorneys’ fees, architect’s fees, engineering fees,
construction consultant fees, environmental inspection fees, survey fees, and
all other costs and expenses of every character incurred by Borrower or Holder
and/or Trustee in connection with the preparation of the Loan Documents, the
evaluation, closing and funding of the Loan, and any and all amendments and
supplements to this Deed of Trust, the Note or any other Loan Documents or any
approval, consent, waiver, release or other matter requested or required
hereunder or thereunder, or otherwise attributable or chargeable to Borrower as
owner of the Property; and (iii) all costs and expenses, including reasonable
attorneys’ fees and expenses (including the market value of services provided by
in-house counsel), incurred or expended in connection with the exercise of any
right or remedy, or the defense of any right or remedy or the enforcement of any
obligation of Borrower, hereunder or under any other Loan Document.

 

(q) Indemnification. Borrower will indemnify and hold harmless each and every
Indemnified Party from and against, and reimburse them on demand for, any and
all Indemnified Matters. Without limitation, the foregoing indemnity shall apply
to each Indemnified Party with respect to matters which in whole or in part are
caused by or arise out of the negligence of such (and/or any other) Indemnified
Party. However, such indemnity shall not apply to a particular Indemnified Party
to the extent that the subject of the indemnification is caused by or arises out
of the gross negligence or willful misconduct of that Indemnified Party. Any
amount to be paid under this clause (q) by Borrower to any Indemnified Party
shall be a demand obligation owing by Borrower (which Borrower hereby promises
to pay) to such Indemnified Party pursuant to this Deed of Trust. The indemnity
in this clause (q) shall not terminate upon the release, foreclosure or other
termination of this Deed of Trust but will survive the enforcement of any remedy
provided in any Loan Document, including the foreclosure of this Deed of Trust
or conveyance in lieu of foreclosure, the repayment of the Secured Indebtedness,
the termination of any and all Swap Transactions, the discharge and release of
this Deed of Trust and the other Loan Documents, any bankruptcy or other
proceeding under any Debtor Relief Law, and any other event whatsoever. The
rights of Indemnified Parties under this clause (q) shall be in addition to all
other rights that Indemnified Parties or any of them may have under this Deed of
Trust, any other Loan Document, or the Environmental Agreement. Nothing in this
clause (q) or

 

-14-



--------------------------------------------------------------------------------

elsewhere in this Deed of Trust or in the Environmental Agreement shall limit or
impair any rights or remedies that any Indemnified Party may have (including any
rights of contribution or indemnification) against Borrower or any other person
under any other provision of this Deed of Trust, any other Loan Document, any
other agreement including the Environmental Agreement, or any applicable Legal
Requirement.

 

(r) Records and Financial Reports. Borrower will keep and maintain all of the
financial statements, books and records described in Section 4.13 of the Loan
Agreement and will furnish them as required thereunder and otherwise strictly
apply with the provisions thereof.

 

(s) Taxes on Note or Deed of Trust. Borrower will promptly pay all income,
franchise and other taxes owing by Borrower and any stamp, documentary,
recordation and transfer taxes or other taxes (unless such payment by Borrower
is prohibited by law) which may be required to be paid with respect to the Note,
this Deed of Trust or any other instrument evidencing or securing any of the
Secured Indebtedness. In the event of the enactment after this date of any law
of any governmental entity applicable to Holder, the Note, the Property or this
Deed of Trust deducting from the value of property for the purpose of taxation
any lien or security interest thereon, or imposing upon Holder the payment of
the whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Borrower, or changing in any way the laws relating to the
taxation of deeds of trust or mortgages or security agreements or debts secured
by deeds of trust or mortgages or security agreements or the interest of the
mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Deed of Trust or the Secured
Indebtedness or Holder, then, and in any such event, Borrower, upon demand by
Holder, shall pay such taxes, assessments, charges or liens, or reimburse Holder
therefor; provided, however, that if in the opinion of counsel for Holder (i) it
is unlawful to require Borrower to make such payment or (ii) the making of such
payment will result in the imposition of interest beyond the maximum amount
permitted by law, then and in such event, Holder may elect, by notice in writing
given to Borrower, to declare all of the Secured Indebtedness to be and become
due and payable one hundred twenty (120) days from the giving of such notice.

 

(t) Statement Concerning Note or Deed of Trust. Borrower shall at any time and
from time to time furnish within seven (7) days of request by Holder a written
statement in such form as may be required by Holder stating that (i) the Note,
this Deed of Trust and the other Loan Documents are valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
terms; (ii) the unpaid principal balance of the Note; (iii) the date to which
interest on the Note is paid; (iv) the Note, this Deed of Trust and the other
Loan Documents have not been released, subordinated or modified; and (v) there
are no offsets or defenses against the enforcement of the Note, this Deed of
Trust or any other Loan Document. Alternatively, if any of the foregoing
statements in clauses (i), (iv) and (v) are untrue, Borrower shall specify the
reasons therefor.

 

(u) Status of Borrower. If Borrower is a corporation, partnership, limited
liability company or other legal entity, Borrower is and will continue to be (i)
duly organized, validly existing and in good standing under the laws of its
state of organization, (ii) authorized to do business and in good standing in
each state in which the Property is located, and

 

-15-



--------------------------------------------------------------------------------

(iii) possessed of all requisite power and authority to carry on its business
and to own and operate the Property. Borrower’s exact legal name is correctly
set forth at the end of this Deed of Trust. If Borrower is not an individual,
Borrower is an organization of the type specified in the introductory paragraph
of this Deed of Trust. If Borrower is a registered entity, Borrower is
incorporated in or organized under the laws of the state specified in the
introductory paragraph of this Deed of Trust. If Borrower is an unregistered
entity (including a general partnership), it is organized under the laws of the
state specified in the introductory paragraph of this Deed of Trust. Borrower
will not cause or permit any change to be made in its name, identity (including
its trade name or names), or form of corporate or partnership entity unless
Borrower shall have notified Holder in writing of such change at least 30 days
prior to the effective date of such change, and shall have first taken all
action required by Holder for the purpose of further perfecting or protecting
the lien and security interest of Holder in the Property. In addition, Borrower
shall not change its form of corporate or partnership entity without first
obtaining the prior written consent of Holder. Borrower’s principal place of
business and chief executive office, and the place where Borrower keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium of recording, including software, writings, plans, specifications and
schematics concerning the Property, has been for the preceding four months (or,
if less, the entire period of the existence of Borrower) and will continue to be
the address of Borrower set forth at the end of this Deed of Trust (unless
Borrower notifies Holder of any change in writing at least 30 days prior to the
date of such change). Borrower’s organizational identification number, if any,
assigned by the state of incorporation or organization is correctly set forth on
the first page of this Deed of Trust. Borrower shall promptly notify Holder of
any change in its organizational identification number. If Borrower does not now
have an organizational identification number and later obtains one, Borrower
shall promptly notify Holder of such organizational identification number.

 

(v) Property Assessments. The Premises is assessed for purposes of Property
Assessments as a separate and distinct parcel from any other property, such that
the Premises shall never become subject to a lien for any Property Assessments
levied or assessed against any property other than the Premises.

 

(w) Independence of the Premises. No buildings or other improvements on property
not covered by this Deed of Trust rely on the Premises or any interest therein
to fulfill any requirement of any governmental authority for the existence of
such property, building or improvements; and none of the Premises relies, or
will rely, on any property not covered by this Deed of Trust or any interest
therein to fulfill any requirement of any governmental authority. The Premises
has been properly subdivided from all other property in accordance with the
requirements of any applicable governmental authorities.

 

(x) Permitted Contests. Borrower shall not be required to pay any of the
Property Assessments, or to comply with any Law, so long as Borrower shall in
good faith, and at its cost and expense, contest the amount or validity thereof,
or take other appropriate action with respect thereto, in good faith and in an
appropriate manner or by appropriate proceedings; provided that (i) such
proceedings operate to prevent the collection of, or other realization upon,
such Property Assessments or enforcement of the Law so contested, (ii) there
will be no sale, forfeiture or loss of the Property during the contest, (iii)
neither Lender nor Trustee is

 

-16-



--------------------------------------------------------------------------------

subjected to any Claim as a result of such contest, and (iv) Borrower provides
assurances satisfactory to Lender (including the establishment of an appropriate
reserve account with Lender, if Lender makes demand therefor in writing) of its
ability to pay such Property Assessments or comply with such Law in the event
Borrower is unsuccessful in its contest. Each such contest shall be promptly
prosecuted to final conclusion or settlement, and Borrower shall indemnify and
save Lender and Trustee harmless against all Claims in connection therewith.
Promptly after the settlement or conclusion of such contest or action, Borrower
shall comply with such Law and/or pay and discharge the amounts which shall be
levied, assessed or imposed or determined to be payable, together with all
penalties, fines, interests, costs and expenses in connection therewith.

 

(y) Removal, Demolition or Alteration of Accessories and Improvements. Except to
the extent permitted by the following sentence, no Improvements or Accessories
shall be removed, demolished or materially altered without the prior written
consent of Lender. Borrower may remove and dispose of, free from the lien of
this Deed of Trust, such Accessories as from time to time become worn out or
obsolete, provided that, either (i) at the time of, or prior to, such removal,
any such Accessories are replaced with other Accessories which are free from
liens other than Permitted Encumbrances and have a value at least equal to that
of the replaced Accessories (and by such removal and replacement Borrower shall
be deemed to have subjected such replacement Accessories to the lien of this
Deed of Trust), or (ii) so long as a prepayment may be made without the
imposition of any premium pursuant to the Note, such Accessories are sold at
fair market value for cash and the net cash proceeds received from such
disposition are paid over promptly to Lender to be applied to the prepayment of
the principal of the Loan.

 

(z) Additional Improvements. Borrower will not construct any Improvements other
than those presently on the Land and those described in the Loan Agreement
without the prior written consent of Lender. Borrower will complete and pay for,
within a reasonable time, any Improvements which Borrower is permitted to
construct on the Land. Borrower will construct and erect any permitted
Improvements (i) strictly in accordance with all applicable Laws and any private
restrictive covenants, (ii) entirely on lots or parcels of the Land, (iii) so as
not to encroach upon any easement or right-of-way or upon the land of others,
and (iv) wholly within any building restriction and setback lines applicable to
the Land.

 

Section 2.2 Performance by Holder on Borrower’s Behalf. Borrower agrees that if
Borrower fails to perform any act or to take any action which under any Loan
Document Borrower is required to perform or take, or to pay any money which
under any Loan Document Borrower is required to pay, and whether or not the
failure then constitutes a Default, and whether or not there has occurred any
Default or the Secured Indebtedness has been accelerated, Holder, in Borrower’s
name or its own name, may, but shall not be obligated to, perform or cause to be
performed such act or take such action or pay such money, and any expenses so
incurred by Holder and any money so paid by Holder shall be a demand obligation
owing by Borrower to Holder (which obligation Borrower hereby promises to pay),
shall be a part of the Secured Indebtedness, and Holder, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment. Holder and its designees shall have the right to
enter upon the Property at any time and from time to time for any such purposes.
No such payment or performance by Holder shall waive

 

-17-



--------------------------------------------------------------------------------

or cure any Default or waive any right, remedy or recourse of Holder. Any such
payment may be made by Holder in reliance on any statement, invoice or claim
without inquiry into the validity or accuracy thereof. Each amount due and owing
by Borrower to Holder pursuant to this Deed of Trust shall bear interest, from
the date such amount becomes due until paid, at the rate per annum provided in
the Note for interest on past due principal owed on the Note but never in excess
of the maximum nonusurious amount permitted by applicable law, which interest
shall be payable to Holder on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
Secured Indebtedness. The amount and nature of any expense by Holder hereunder
and the time when paid shall be fully established by the certificate of Holder
or any of Holder’s officers or agents.

 

Section 2.3 Absence of Obligations of Holder with Respect to Property.
Notwithstanding anything in this Deed of Trust to the contrary, including the
definition of “Property” and/or the provisions of Article 3 hereof, (i) to the
extent permitted by applicable law, the Property is composed of Borrower’s
rights, title and interests therein but not Borrower’s obligations, duties or
liabilities pertaining thereto, (ii) Holder neither assumes nor shall have any
obligations, duties or liabilities in connection with any portion of the items
described in the definition of “Property” herein, either prior to or after
obtaining title to such Property, whether by foreclosure sale, the granting of a
deed in lieu of foreclosure or otherwise, and (iii) Holder may, at any time
prior to or after the acquisition of title to any portion of the Property as
above described, advise any party in writing as to the extent of Holder’s
interest therein and/or expressly disaffirm in writing any rights, interests,
obligations, duties and/or liabilities with respect to such Property or matters
related thereto. Without limiting the generality of the foregoing, it is
understood and agreed that Holder shall have no obligations, duties or
liabilities prior to or after acquisition of title to any portion of the
Property, as lessee under any lease or purchaser or seller under any contract or
option unless Holder elects otherwise by written notification.

 

Section 2.4 Authorization to File Financing Statements; Power of Attorney.
Borrower hereby authorizes Holder at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable law, required by Holder to establish or maintain the
validity, perfection and priority of the security interests granted in this Deed
of Trust. For purposes of such filings, Borrower agrees to furnish any
information requested by Holder promptly upon request by Holder. Borrower also
ratifies its authorization for Holder to have filed any like initial financing
statements, amendments thereto or continuation statements if filed prior to the
date of this Deed of Trust. Borrower hereby irrevocably constitutes and appoints
Holder and any officer or agent of Holder, with full power of substitution, as
its true and lawful attorneys-in-fact with full irrevocable power and authority
in the place and stead of Borrower or in Borrower’s own name to execute in
Borrower’s name any such documents and to otherwise carry out the purposes of
this Section 2.4, to the extent that Borrower’s authorization above is not
sufficient. To the extent permitted by law, Borrower hereby ratifies all acts
said attorneys-in-fact have lawfully done in the past or shall lawfully do or
cause to be done in the future by virtue hereof. This power of attorney is a
power coupled with an interest and shall be irrevocable.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 3.

Assignment of Rents and Leases

 

Section 3.1 Assignment. To secure the obligations of Borrower under the Loan
Documents and all matters and indebtedness constituting the Secured
Indebtedness, Borrower hereby assigns to Lender all Rents and all of Borrower’s
rights in and under all Leases. So long as no Event of Default has occurred and
is continuing, Borrower shall have a license (which license shall terminate
automatically and without further notice upon the occurrence of Event of Default
and for long as it continues) to collect, but not prior to accrual, the Rents
under the Leases and, where applicable, subleases, such Rents to be held in
trust for the Holder, and to otherwise deal with all Leases as permitted in this
Deed of Trust. Each month, provided no Event of Default has occurred and is
continuing, Borrower may retain such Rents as were collected that month and held
in trust for Holder; provided, however, that all Rents collected by Borrower
shall be applied first to the ordinary and necessary expenses of owning and
operating the Property. Upon the revocation of such license, all Rents shall be
paid directly to Holder and not through Borrower, all without the necessity of
any further action by Holder, including any action to obtain possession of the
Land, Improvements or any other portion of the Property or any action for the
appointment of a receiver. Borrower hereby authorizes and directs the tenants
under the Leases to pay Rents to Holder upon written demand by Holder, without
further consent of Borrower, without any obligation of such tenants to determine
whether a Default has in fact occurred and regardless of whether Holder has
taken possession of any portion of the Property, and the tenants may rely upon
any written statement delivered by Holder to the tenants. Any such payments to
Holder shall constitute payments to Borrower under the Leases, and Borrower
hereby irrevocably appoints Holder as its attorney-in-fact, which power of
attorney is with full power of substitution and coupled with an interest, to do
all things during the continuance of a Default, which Borrower might otherwise
do with respect to the Property and the Leases thereon, including: (a)
demanding, receiving and enforcing payment of any and all Rents; (b) giving
receipts, releases and satisfactions for any and all Rents; (c) suing either in
the name of Borrower or in the name of Holder for any and all Rents; (d)
applying the net proceeds of any and all Rents collected by Holder, after
deducting all expenses of collection, including reasonable attorneys’ fees and
expenses, to the Secured Indebtedness in such order and manner as Holder may
elect and/or to the operation and management of the Property, including the
payment of management, brokerage and reasonable attorneys’ fees and expenses
(including reasonable reserves for anticipated expenses), or at the option of
Holder, holding the same as security for the payment of the Secured
Indebtedness; (e) leasing, in the name of Borrower, the whole or any part of the
Property which may become vacant; (f) employing agents for such leasing and
paying such agents reasonable compensation for their services; and (g) requiring
Borrower to deliver to Holder all security deposits and executed originals of
all Leases and copies of all records relating thereto. Holder may take any or
all of the foregoing actions with or without taking possession of any portion of
the Property or taking any action with respect to such possession. The curing of
such Default, unless other Defaults also then exist, shall entitle Borrower to
recover its aforesaid license to do any such things which Borrower might
otherwise do with respect to the Property and the Leases thereon and to again
collect such Rents. The powers and rights granted in this paragraph shall be in
addition to the other remedies herein provided for upon the occurrence of a
Default and may be exercised independently of or concurrently with any of said
remedies. Nothing in the foregoing shall be construed to impose any

 

-19-



--------------------------------------------------------------------------------

obligation upon Holder to exercise any power or right granted in this paragraph
or to assume any liability under any Lease of any part of the Property and no
liability shall attach to Holder for failure or inability to collect any Rents
under any such Lease. The assignment contained in this Section 3.1 shall become
null and void upon the reconveyance of this Deed of Trust.

 

Section 3.2 Covenants, Representations and Warranties Concerning Leases and
Rents. Borrower covenants, represents and warrants that:

 

(a) Borrower has good title to, and is the owner of the entire landlord’s
interest in, the Leases and Rents hereby assigned and has authority to assign
them;

 

(b) All Leases are valid and enforceable, and in full force and effect, and are
unmodified except as stated therein;

 

(c) Neither Borrower or any tenant is not in default under its Lease (and no
event has occurred which with the passage of time or notice or both would result
in a default under its Lease) and is not the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law;

 

(d) Unless otherwise stated in a Permitted Encumbrance, no Rents or Leases have
been or will be assigned, mortgaged, pledged or otherwise encumbered and no
other person has acquired or will acquire any right, title or interest in such
Rents or Leases;

 

(e) No Rents have been waived, released, discounted, set off or compromised;

 

(f) Except as stated in the Leases, Borrower has not received any funds or
deposits from any tenant for which credit has not already been made on account
of accrued Rents;

 

(g) Borrower shall perform all of its obligations under the Leases and enforce
the tenants’ obligations under the Leases to the extent enforcement is prudent
under the circumstances;

 

(h) Borrower will not, without the prior written consent of Holder, waive,
release, discount, set off, compromise, reduce or defer any Rent, receive or
collect Rents more than one (1) month in advance, grant any rent-free period to
any tenant, reduce any Lease term or waive, release or otherwise modify any
other material obligation under any Lease, renew or extend any Lease except in
accordance with a right of the tenant thereto in such Lease, approve or consent
to an assignment of a Lease or a subletting of any part of the premises covered
by a Lease, or settle or compromise any claim against a tenant under a Lease in
bankruptcy, in any other proceeding pursuant to any Debtor Relief Law or
otherwise;

 

(i) Borrower will not, without the prior written consent of Holder, terminate or
consent to the cancellation or surrender of any Lease having an unexpired term
of one (1) year or more unless promptly after cancellation or surrender a new
Lease of such premises is made with a new tenant having a credit standing, in
Holder’s judgment, at least equivalent to that of the tenant whose Lease was
cancelled, on substantially the same terms as the terminated or cancelled Lease;

 

-20-



--------------------------------------------------------------------------------

(j) Borrower will not execute any Lease except in accordance with the Loan
Documents and for actual occupancy by the tenant thereunder;

 

(k) Borrower shall give prompt notice to Holder, as soon as Borrower first
obtains notice, of any claim, or the commencement of any action, by any tenant
or subtenant under or with respect to a Lease regarding any claimed damage,
default, diminution of or offset against Rent, cancellation of the Lease, or
constructive eviction, excluding, however, notices of default under residential
Leases, and Borrower shall defend, at Borrower’s expense, any proceeding
pertaining to any Lease, including, if Holder so requests, any such proceeding
to which Holder is a party;

 

(l) Borrower shall as often as requested by Holder, within ten (10) days of each
request, deliver to Holder a complete rent roll of the Property in such detail
as Holder may require and financial statements of the tenants, subtenants and
guarantors under the Leases to the extent available to Borrower, and deliver to
such of the tenants and others obligated under the Leases specified by Holder
written notice of the assignment in Section 3.1 hereof in form and content
satisfactory to Holder;

 

(m) Promptly upon request by Holder, Borrower shall deliver to Holder all
security deposits and executed originals of all Leases and copies of all records
relating thereto;

 

(n) There shall be no merger of the leasehold estates created by the Leases,
with the fee estate of the Land without the prior written consent of Holder; and

 

(o) Holder may at any time and from time to time by specific written instrument
intended for the purpose, unilaterally subordinate the lien of this Deed of
Trust to any Lease, without joinder or consent of or notice to Borrower, any
tenant or any other person, and notice is hereby given to each tenant under a
Lease of such right to subordinate. No such subordination shall constitute a
subordination to any lien or other encumbrance, whenever arising, or improve the
right of any junior lienholder, and nothing herein shall be construed as
subordinating this Deed of Trust to any Lease.

 

Section 3.3 Estoppel Certificates. All Leases shall require the tenant to
execute and deliver to Holder an estoppel certificate in form and substance
acceptable to holder within ten (10) days after notice from the Holder.

 

Section 3.4 No Liability of Lender or Holder. Holder neither has nor assumes any
obligations as lessor or landlord with respect to any Lease. Lender’s acceptance
of this assignment shall not be deemed to constitute Lender or any Holder a
“mortgagee in possession,” nor shall such acceptance obligate Holder to appear
in or defend any proceeding relating to any Lease or to the Property, or to take
any action hereunder, expend any money, incur any expenses, perform any
obligation or liability under any Lease, or assume any obligation for any
deposit delivered to Borrower by any tenant and not as such delivered to and
accepted by Holder. Holder shall not be liable for any injury or damage to
person or property in or about the Property, or for Holder’s failure to collect
or to exercise diligence in collecting Rents, but shall be accountable only for
Rents that it shall actually receive. Neither the assignment of Leases and
Rents, nor enforcement of Holder’s rights regarding Leases and

 

-21-



--------------------------------------------------------------------------------

Rents (including collection of Rents), nor possession of the Property by Holder,
nor Holder’s consent to or approval of any Lease (nor all of the same), shall
render Holder liable on any obligation under or with respect to any Lease or
constitute affirmation of, or any subordination to, any Lease, occupancy, use or
option. No approval of any Lease by Lender shall be for any purpose other than
to protect Lender’s security and to preserve Lender’s rights under the Loan
Documents, and no such approval shall result in a waiver of a Default.

 

Section 3.5 Rights Cumulative. The powers and rights of Holder under this
Article 3 shall be cumulative of all other powers and rights of Holder under the
Loan Documents or otherwise. Such powers and rights granted in this Article 3
shall be in addition to the other remedies provided for in this Deed of Trust
upon the occurrence of a Default and may be exercised independently of or
concurrently with any of said remedies. If Holder seeks or obtains any judicial
relief regarding Rents or Leases, the same shall in no way prevent the
concurrent or subsequent employment of any other appropriate rights or remedies
nor shall the same constitute an election of judicial relief for any foreclosure
or any other purpose.

 

ARTICLE 4.

Default

 

Section 4.1 Events of Default. The occurrence of any one of the following shall
be a default under this Deed of Trust:

 

(a) Failure to Pay Indebtedness. Any of the Secured Indebtedness is not paid,
whether on the scheduled due date or upon acceleration, maturity or otherwise.

 

(b) Nonperformance of Covenants. Any covenant, agreement or condition herein is
not fully and timely performed, observed or kept, and such failure is not cured
within the applicable notice and cure period (if any) provided for in this Deed
of Trust or in the Loan Agreement.

 

(c) Representations. Any statement, representation or warranty in any of the
Loan Documents, or in any financial statement or any other writing heretofore or
hereafter delivered to Holder in connection with the Secured Indebtedness is
false, misleading or erroneous in any material respect on the date hereof or on
the date as of which such statement, representation or warranty is made.

 

(d) Default under other Loan Documents, Swap Transaction or Environmental
Agreement. If any “Event of Default” occurs under the Loan Agreement or any
default occurs under any other Loan Document (including any Swap Transaction) or
the Environmental Agreement, or an Early Termination Event occurs under any Swap
Transaction, if any, whether such Swap Transaction may be now existing or in the
future arising.

 

(e) Transfer of the Property. Any Transfer occurs with respect to all or any
part of the Property or any interest therein, except for: (i) sales or transfers
of items of the Accessories with a value of $100,000.00 or less or sales or
transfers of such items regardless of amount if they have become obsolete or
worn beyond practical use and they are replaced by adequate substitutes owned by
Borrower, having a value equal to or greater than the replaced items

 

-22-



--------------------------------------------------------------------------------

when new; and (ii) the grant, in the ordinary course of business, of a leasehold
interest in a part of the Improvements to a tenant for occupancy, not containing
a right or option to purchase and not in contravention of any provision of this
Deed of Trust or of any other Loan Document. Holder may, in its sole discretion,
waive a Default under this clause (e), but it shall have no obligation to do so.
Any waiver will be conditioned upon the grantee’s integrity, reputation,
character, creditworthiness and management ability being satisfactory to Holder
in its sole judgment, and may also be conditioned upon such one or more of the
following, if any, that Holder may require: the execution by the grantee of a
written assumption agreement prior to such Transfer containing such terms as
Holder may require; the receipt by Holder of a principal paydown on the Note;
the receipt by Holder of an assumption fee; the reimbursement of all of Holder’s
expenses incurred in connection with such Transfer, including reasonable
attorneys’ fees; and any modification of the Loan Documents as Holder may
require, including an increase in the rate of interest payable under the Note
and/or a modification of the terms of the Loan. NOTICE - THE SECURED
INDEBTEDNESS IS SUBJECT TO ACCELERATION AND ANY AND ALL SWAP TRANSACTIONS ARE
SUBJECT TO TERMINATION IN THE EVENT OF A TRANSFER WHICH IS PROHIBITED UNDER THIS
CLAUSE (e). Without limiting the generality of the foregoing, the following
provision is set forth herein in order to comply with the requirements of §
6.1-330.88 of the Code of Virginia, if such requirements are or become
applicable to the Property: NOTICE – THE DEBT SECURED HEREBY IS SUBJECT TO CALL
IN FULL OR THE TERMS THEREOF BEING MODIFIED IN THE EVENT OF SALE OR CONVEYANCE
OF THE PROPERTY CONVEYED.

 

(f) Grant of Easement, Etc. Without the prior written consent of Holder,
Borrower grants any easement or dedication, or files any plat, condominium
declaration or restriction, or otherwise encumbers the Property, or seeks or
permits any zoning reclassification or variance, unless such action is expressly
permitted by the Loan Documents or does not affect the Property.

 

(g) Abandonment. The owner of the Property abandons any of the Property.

 

(h) Default Under Subordinate Lien. If (1) a default or event of default occurs
under any Subordinate Lien, security interest or assignment covering the
Property or any part thereof (whether or not Holder has consented, and without
hereby implying Holder’s consent, to any such lien, security interest or
assignment not created hereunder), (2) the holder of any such lien, security
interest or assignment declares a default or institutes foreclosure or other
proceedings for the enforcement of its remedies thereunder and (3) either the
amount secured by such lien, security interest or assignment exceeds $500,000.00
or, regardless of the amount so secured, a notice of sale of any Property is
issued or an order of court is issued ordering any sale of any Property.

 

(i) Destruction. The Property is so demolished, destroyed or damaged that in the
reasonable opinion of Holder, it cannot be restored or rebuilt with available
funds to a profitable condition within a reasonable period of time and in any
event prior to the final maturity date of the Note.

 

-23-



--------------------------------------------------------------------------------

(j) Change in Zoning or Public Restriction. Any change in any zoning ordinance
or regulation or any other public restriction is enacted, adopted or implemented
that materially and adversely limits or defines the uses which may be made of
the Property such that the present or intended use of the Property, as specified
in the Loan Documents, would be in violation of such zoning ordinance or
regulation or public restriction, as changed.

 

(k) Execution; Attachment; Mechanics Liens. Any execution or attachment is
levied against any of the Property, or any memorandum of lien is filed against
the Property, and such execution or attachment is not set aside, discharged or
stayed within sixty (60) days after the same is levied, and such memorandum is
not released within sixty (60) days of Borrower’s receiving notice of such
memorandum’s filing.

 

(l) Liquidation, Etc. The liquidation, termination or dissolution of the
Borrower or any owner of the Property or any person obligated to pay any part of
the Secured Indebtedness or the merger or consolidation of the Borrower in any
circumstances where the Borrower is not the surviving entity or the failure of
Borrower to maintain good standing in the State of Virginia and the State of
California, if the Borrower fails to obtain reinstatement within thirty (30)
days following issuance of notice to Borrower that good standing has not been
maintained.

 

Section 4.2 Notice and Cure. If any provision of this Deed of Trust or any other
Loan Document provides for Holder to give to Borrower any notice regarding a
default or incipient default, then if Holder shall fail to give such notice to
Borrower as provided, the sole and exclusive remedy of Borrower for such failure
shall be to seek appropriate equitable relief to enforce the agreement to give
such notice and to have any acceleration of the maturity of the Note and the
Secured Indebtedness postponed or revoked and foreclosure proceedings in
connection therewith delayed or terminated pending or upon the curing of such
default in the manner and during the period of time permitted by such agreement,
if any, and Borrower shall have no right to damages or any other type of relief
not herein specifically set out against Holder, all of which damages or other
relief are hereby waived by Borrower. Nothing herein or in any other Loan
Document shall operate or be construed to add on or make cumulative any cure or
grace periods specified in any of the Loan Documents.

 

ARTICLE 5.

Remedies

 

Section 5.1 Certain Remedies. If an Event of Default shall occur and be
continuing, Holder may (but shall have no obligation to) exercise any one or
more of the following remedies, without notice (unless notice is required by
applicable statute):

 

(a) Acceleration; Termination. At any time and from time to time, Holder in its
sole and absolute discretion may declare any or all of the Secured Indebtedness
immediately due and payable and may terminate any or all Swap Transactions. Upon
any such declaration, such Secured Indebtedness shall thereupon be immediately
due and payable and such Swap Transactions shall immediately terminate, without
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind, all of
which are hereby expressly waived by Borrower.

 

-24-



--------------------------------------------------------------------------------

(b) Enforcement of Assignment of Rents. In addition to the rights of Holder
under Article 3 hereof, prior or subsequent to taking possession of any portion
of the Property or taking any action with respect to such possession, Holder
may: (1) collect and/or sue for the Rents in Holder’s own name, give receipts
and releases therefor, and after deducting all expenses of collection, including
reasonable attorneys’ fees and expenses, apply the net proceeds thereof to the
Secured Indebtedness in such manner and order as Holder may elect and/or to the
operation and management of the Property, including the payment of management,
brokerage and reasonable attorneys’ fees and expenses; and (2) require Borrower
to transfer all security deposits and records thereof to Holder together with
original counterparts of the Leases.

 

(c) Foreclosure. Borrower hereby authorizes and empowers the Trustee, or his
successor or substitute, and it shall be his special duty at the request of
Holder to take possession of and/or to sell (or in the case of any default of
any purchaser to resell) the Property or any part thereof. In connection with
any foreclosure, Holder and/or Trustee may (y) procure such title reports,
surveys, tax histories and appraisals as they deem necessary, and (z) make such
repairs and additions to the Premises as they deem advisable, all of which shall
constitute “Expenses” (hereinafter defined). “Expenses” means all costs and
expenses of any nature whatsoever incurred at any time and from time to time
(whether before or after an Event of Default) by Holder or Trustee in exercising
or enforcing any rights, powers and remedies provided in this Deed of Trust, the
Loan Agreement, the Note or any other Loan Documents including reasonable
attorney’s fees, court costs, receiver’s fees, management fees and costs
incurred in the repair, maintenance and operation of, or taking possession of,
or selling, the Property, or any portion thereof. Prior to any sale of the
Property by Trustee, Trustee shall notify Borrower in accordance with all
applicable laws. In the event of a postponement of any sale of the Property,
which may be done in the sole discretion of Trustee, no new or additional notice
need be given by Trustee to Borrower for the next scheduled sale of the
Property. Any sale made by Trustee hereunder may be as an entirety or in such
parcels as Holder may request at such time and place, and after such previous
public advertisement as Trustee shall deem advantageous and proper and at such
times and containing such information as required by applicable laws and rules,
without regard to any right of the Borrower or any other person to the
marshalling of assets. Public advertisement prior to foreclosure sale of the
time, place and terms of sale by publication once a week for two (2) weeks or
once a day for three (3) days, which may be consecutive, in a newspaper
published or having a general circulation in the city or county in which the
Property to be sold, or any portion thereof is located shall be sufficient.
Except as may be required by Section 58.1-3340 of the Virginia Code, no
purchaser of the Property shall be required to see to the proper application of
the purchase money. To the extent permitted by applicable law, any sale may be
adjourned by announcement at the time and place appointed for such sale without
further notice except as may be required by law. The sale by Trustee of less
than the whole of the Property shall not exhaust the power of sale herein
granted, and Trustee is specifically empowered to make successive sale or sales
under such power until the whole of the Property shall be sold; and, if the
proceeds of such sale of less than the whole of the Property shall be less than
the aggregate of the Secured Indebtedness and the expense of executing this
trust as provided herein, this Deed of Trust and the lien hereof shall remain in
full force and effect as to the unsold portion of the Property just as though no
sale had been made; provided, however, that Borrower shall never have any right
to require the sale of less

 

-25-



--------------------------------------------------------------------------------

than the whole of the Property but Holder shall have the right, at its sole
election, to request Trustee to sell less than the whole of the Property.
Trustee may, after any request or direction by Holder, sell not only the real
property but also the Collateral and other interests which are a part of the
Property, or any part thereof, as a unit and as a part of a single sale, or may
sell any part of the Property separately from the remainder of the Property. It
shall not be necessary for Trustee to have taken possession of any part of the
Property or to have present or to exhibit at any sale any of the Collateral.
After each sale, Trustee shall make to the purchaser or purchasers at such sale
good and sufficient conveyances, conveying the property so sold to the purchaser
or purchasers in fee simple, subject to the Permitted Encumbrances (and to such
leases and other matters, if any, as Trustee may elect upon request of Holder),
and shall receive the proceeds of said sale or sales and apply the same as
herein provided. Payment of the purchase price to the Trustee shall satisfy the
obligation of purchaser at such sale therefor, and such purchaser shall not be
responsible for the application thereof. The power of sale granted herein shall
not be exhausted by any sale held hereunder by Trustee or his substitute or
successor, and such power of sale may be exercised from time to time and as many
times as Holder may deem necessary until all of the Property has been duly sold
and all Secured Indebtedness has been fully paid. In the event any sale
hereunder is not completed or is defective in the opinion of Holder, such sale
shall not exhaust the power of sale hereunder and Holder shall have the right to
cause a subsequent sale or sales to be made hereunder. Any and all statements of
fact or other recitals made in any deed or deeds or other conveyances given by
Trustee or any successor or substitute appointed hereunder as to nonpayment of
the Secured Indebtedness or as to the occurrence of any default, or as to
Holder’s having declared all of said indebtedness to be due and payable, or as
to the request to sell, or as to notice of time, place and terms of sale and the
properties to be sold having been duly given, or as to the refusal, failure or
inability to act of Trustee or any substitute or successor trustee, or as to the
appointment of any substitute or successor trustee, or as to any other act or
thing having been duly done by Holder or by such Trustee, substitute or
successor, shall be taken as prima facie evidence of the truth of the facts so
stated and recited. The Trustee or his successor or substitute may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by Trustee, including the posting of notices and
the conduct of sale, but in the name and on behalf of Trustee, his successor or
substitute. If Trustee or his successor or substitute shall have given notice of
sale hereunder, any successor or substitute Trustee thereafter appointed may
complete the sale and the conveyance of the property pursuant thereto as if such
notice had been given by the successor or substitute Trustee conducting the
sale.

 

(d) Uniform Commercial Code. Without limitation of Holder’s rights of
enforcement with respect to the Collateral or any part thereof in accordance
with the procedures for foreclosure of real estate, Holder may exercise its
rights of enforcement with respect to the Collateral or any part thereof under
the Virginia Uniform Commercial Code, as in effect from time to time (or under
the Uniform Commercial Code in force, from time to time, in any other state to
the extent the same is applicable law) and in conjunction with, in addition to
or in substitution for those rights and remedies: (i) Holder may enter upon
Borrower’s premises to take possession of, assemble and collect the Collateral
or, to the extent and for those items of the Collateral permitted under
applicable law, to render it unusable; (ii) Holder may require Borrower to
assemble the Collateral and make it available at a place Holder designates which
is mutually convenient to allow Holder to take possession or dispose of the
Collateral;

 

-26-



--------------------------------------------------------------------------------

(iii) written notice mailed to Borrower as provided herein at least five (5)
days prior to the date of public sale of the Collateral or prior to the date on
which private sale of the Collateral will be made shall constitute reasonable
notice; provided that, if Holder fails to comply with this clause (iii) in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of law under the Virginia Uniform Commercial
Code, as in effect from time to time (or under the Uniform Commercial Code, in
force from time to time, in any other state to the extent the same is applicable
law); (iv) any sale made pursuant to the provisions of this clause (d) shall be
deemed to have been a public sale conducted in a commercially reasonable manner
if held contemporaneously with and upon the same notice as required for the sale
of the Property under power of sale as provided in clause (c) above in this
Section 5.1; (v) in the event of a foreclosure sale, whether made by Trustee
under the terms hereof, or under judgment of a court, the Collateral and the
other Property may, at the option of Holder, be sold as a whole; (vi) it shall
not be necessary for Holder to take possession of the Collateral or any part
thereof prior to the time that any sale pursuant to the provisions of this
clause (d) is conducted and it shall not be necessary for the Collateral or any
part thereof to be present at the location of such sale; (vii) with respect to
application of proceeds from disposition of the Collateral under Section 5.2
hereof, the costs and expenses incident to disposition shall include the
reasonable expenses of retaking, holding, preparing for sale or lease, selling,
leasing and the like and the reasonable attorneys’ fees and legal expenses
(including, without limitation, the allocated costs for in-house legal services)
incurred by Holder; (viii) any and all statements of fact or other recitals made
in any bill of sale or assignment or other instrument evidencing any foreclosure
sale hereunder as to nonpayment of the Secured Indebtedness or as to the
occurrence of any Default, or as to Holder having declared all of such
indebtedness to be due and payable, or as to notice of time, place and terms of
sale and of the properties to be sold having been duly given, or as to any other
act or thing having been duly done by Holder, shall be taken as prima facie
evidence of the truth of the facts so stated and recited; (ix) Holder may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Holder, including the sending of
notices and the conduct of the sale, but in the name and on behalf of Holder;
(x) Holder may comply with any applicable state or federal law or regulatory
requirements in connection with a disposition of the Collateral, and such
compliance will not be considered to affect adversely the commercial
reasonableness of any sale of the Collateral; (xi) Holder may sell the
Collateral without giving any warranties as to the Collateral, and specifically
disclaim all warranties, including warranties relating to title, possession,
quiet enjoyment and the like, and all warranties of quality, merchantability and
fitness for a specific purpose, and this procedure will not be considered to
affect adversely the commercial reasonableness of any sale of the Collateral;
(xii) Borrower acknowledges that a private sale of the Collateral may result in
less proceeds than a public sale; and (xiii) Borrower acknowledges that the
Collateral may be sold at a loss to Borrower, and that in such event Holder
shall have no liability or responsibility to Borrower for such loss.

 

(e) Lawsuits. Holder may proceed by a suit or suits in equity or at law, whether
for collection of the indebtedness secured hereby, the specific performance of
any covenant or agreement herein contained or in aid of the execution of any
power herein granted, or for any foreclosure hereunder or for the sale of the
Property under the judgment or decree of any court or courts of competent
jurisdiction. Borrower hereby assents to the passage of a decree for the sale of
the Property by any equity court having jurisdiction.

 

-27-



--------------------------------------------------------------------------------

(f) Entry on Property. Holder is authorized, prior or subsequent to the
institution of any foreclosure proceedings, to the fullest extent permitted by
applicable law, to enter upon the Property or any part thereof, and to take
possession of the Property and all books and records, and all recorded data of
any kind or nature, regardless of the medium of recording, including all
software, writings, plans, specifications and schematics relating thereto, and
to exercise without interference from Borrower any and all rights which Borrower
has with respect to the management, possession, operation, protection or
preservation of the Property. Holder shall not be deemed to have taken
possession of the Property or any part thereof except upon the exercise of its
right to do so, and then only to the extent evidenced by its demand and overt
act specifically for such purpose. All costs, expenses and liabilities of every
character incurred by Holder in managing, operating, maintaining, protecting or
preserving the Property shall constitute a demand obligation of Borrower (which
obligation Borrower hereby promises to pay) to Holder pursuant to this Deed of
Trust. If necessary to obtain the possession provided for above, Holder may
invoke any and all legal remedies to dispossess Borrower. In connection with any
action taken by Holder pursuant to this clause (f), Holder shall not be liable
for any loss sustained by Borrower resulting from any failure to let the
Property or any part thereof, or from any act or omission of Holder in managing
the Property unless such loss is caused by the willful misconduct and bad faith
of Holder, nor shall Holder be obligated to perform or discharge any obligation,
duty or liability of Borrower arising under any lease or other agreement
relating to the Property or arising under any Permitted Encumbrance or otherwise
arising. Borrower hereby assents to, ratifies and confirms any and all actions
of Holder with respect to the Property taken under this clause (f).

 

(g) Receiver. Holder shall as a matter of right be entitled to the appointment
of a receiver or receivers for all or any part of the Property, whether such
receivership is incident to a proposed sale (or sales) of such property or
otherwise, and without regard to the value of the Property or the solvency of
any person or persons liable for the payment of the Secured Indebtedness, and
Borrower does hereby irrevocably consent to the appointment of such receiver or
receivers, waives notice of such appointment, of any request therefor or hearing
in connection therewith, and any and all defenses to such appointment, agrees
not to oppose any application therefor by Holder, and agrees that such
appointment shall in no manner impair, prejudice or otherwise affect the rights
of Holder to application of Rents as provided in this Deed of Trust. Nothing
herein is to be construed to deprive Holder of any other right, remedy or
privilege it may have under the law to have a receiver appointed. Any money
advanced by Holder in connection with any such receivership shall be a demand
obligation (which obligation Borrower hereby promises to pay) owing by Borrower
to Holder pursuant to this Deed of Trust.

 

(h) Termination of Commitment to Lend. Holder may terminate any commitment or
obligation to lend or disburse funds under any Loan Documents or enter into any
other credit arrangement to or for the benefit of Borrower.

 

(i) Other Rights and Remedies. Holder may exercise any and all other rights and
remedies which Holder may have under the Loan Documents, or at law or in equity
or otherwise.

 

-28-



--------------------------------------------------------------------------------

Section 5.2 Proceeds of Foreclosure.

 

(a) The proceeds of any sale held by Trustee or Holder or any receiver or public
officer in foreclosure of the liens and security interests evidenced hereby
shall be applied in accordance with the requirements of applicable laws and to
the extent consistent therewith, FIRST, to the payment of all necessary costs
and expenses incident to such foreclosure sale, including all reasonable
attorneys’ fees and legal expenses (including the market value of services
provided by in-house counsel), advertising costs, auctioneer’s fees, costs of
title rundowns, lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees, all court
costs and charges of every character, and a reasonable fee (not to exceed 5% of
the gross proceeds of such sale) to Trustee acting under the provisions of
paragraph (c) of Section 5.1 hereof if foreclosed by power of sale as provided
in said paragraph (c), and to the payment of the other Secured Indebtedness,
including specifically, without limitation, the principal, accrued interest and
reasonable attorneys’ fees due and unpaid on the Note and the amounts due and
unpaid and owed to Holder under this Deed of Trust and the amounts due and
unpaid and owed to Holder (or its affiliates) under any Swap Transaction (if
any), the order and manner of application to the items in this clause FIRST to
be in Holder’s sole discretion (provided, however, that all payments on the Note
shall be made in pari passu such that they are applied ratably between the
Commercial Real Estate Loan Note and the Revolving Loan Note); and SECOND, the
remainder, if any, shall be paid to Borrower, or to Borrower’s heirs, devisees,
representatives, successors or assigns, or such other persons (including the
holder or beneficiary of any inferior lien) as may be entitled thereto by law;
provided, however, that if Holder is uncertain which person or persons are so
entitled, Holder may interplead such remainder in any court of competent
jurisdiction, and the amount of any reasonable attorneys’ fees, court costs and
expenses incurred in such action shall be a part of the Secured Indebtedness and
shall be reimbursable (without limitation) from such remainder.

 

(b) In the event that the proceeds of any such sale or sales, together with all
other monies at the time held by Trustee under this Deed of Trust, are
insufficient to pay the foregoing costs and expenses, Holder may, at its sole
option, advance such sums as Holder in its sole and absolute discretion shall
determine for the purpose of paying all or any part of such costs and expenses,
and all such sums so advanced shall be (i) a lien against the Property, (ii)
added to the amount due under the Note and secured by this Deed of Trust, and
(iii) payable on demand with interest at the rate of interest applicable to the
principal balance covered by the Note, from and including the date each such
advance is made. In any event, Borrower shall be liable to Holder for any
deficiency to the full extent permissible under applicable law. Borrower shall
pay to Trustee a commission in the amount of two and one-half percent (2.50%) of
the then-outstanding debt secured hereby if the Premises is advertised for sale
under the provisions of this Deed of Trust and is not sold, and the Borrower
shall also pay or reimburse Trustee for all of Trustee’s expenses and
disbursements hereunder regardless of whether the Premises is sold (the
“Trustee’s Commission”).

 

Section 5.3 Holder as Purchaser. Holder shall have the right to become the
purchaser at any sale held by Trustee or its substitute or successor or by any
receiver or public officer or at any public sale, and Holder shall have the
right to credit upon the amount of Holder’s successful bid, to the extent
necessary to satisfy such bid, all or any part of the Secured Indebtedness in
such manner and order as Holder may elect.

 

-29-



--------------------------------------------------------------------------------

Section 5.4 Foreclosure as to Matured Debt. Upon the occurrence of a Default,
Holder shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Secured Indebtedness due, and in such event any such foreclosure sale may
be made subject to the unmatured part of the Secured Indebtedness; and any such
sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Deed of Trust shall remain in
full force and effect just as though no sale had been made. The proceeds of such
sale shall be applied as provided in Section 5.2 hereof except that the amount
paid under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness and any proceeds of such sale in excess of those provided for in
clause FIRST (modified as provided above) shall be applied to the prepayment
(without penalty) of any other Secured Indebtedness in such manner and order and
to such extent as Holder deems advisable, and the remainder, if any, shall be
applied as provided in clause SECOND of Section 5.2 hereof. Several sales may be
made hereunder without exhausting the right of sale for any unmatured part of
the Secured Indebtedness.

 

Section 5.5 Remedies Cumulative. All rights and remedies provided for herein and
in any other Loan Document are cumulative of each other and of any and all other
rights and remedies existing at law or in equity, and Trustee and Holder shall,
in addition to the rights and remedies provided herein or in any other Loan
Document, be entitled to avail themselves of all such other rights and remedies
as may now or hereafter exist at law or in equity for the collection of the
Secured Indebtedness and the enforcement of the covenants herein and the
foreclosure of the liens and security interests evidenced hereby, and the resort
to any right or remedy provided for hereunder or under any such other Loan
Document or provided for by law or in equity shall not prevent the concurrent or
subsequent employment of any other appropriate right or rights or remedy or
remedies.

 

Section 5.6 Discretion as to Security. Holder may resort to any security given
by this Deed of Trust or to any other security now existing or hereafter given
to secure the payment of the Secured Indebtedness, in whole or in part, and in
such portions and in such order as may seem best to Holder in its sole and
uncontrolled discretion, and any such action shall not in anywise be considered
as a waiver of any of the rights, benefits, liens or security interests
evidenced by this Deed of Trust.

 

Section 5.7 Borrower’s Waiver of Certain Rights. To the full extent Borrower may
do so, Borrower agrees that Borrower will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension or redemption,
homestead, moratorium, reinstatement, marshaling or forbearance, and Borrower,
for Borrower, Borrower’s heirs, devisees, representatives, successors and
assigns, and for any and all persons ever claiming any interest in the Property,
to the extent permitted by applicable law, hereby waives and releases all rights
of redemption, valuation, appraisement, stay of execution, notice of intention
to mature or declare due the whole of the Secured Indebtedness, notice of
election to mature or declare due the whole of the Secured Indebtedness and all
rights to a marshaling of assets of Borrower, including the

 

-30-



--------------------------------------------------------------------------------

Property, or to a sale in inverse order of alienation in the event of
foreclosure of the liens and/or security interests hereby created. Borrower
shall not have or assert any right under any statute or rule of law pertaining
to the marshaling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatsoever to defeat, reduce or affect the right of Holder under the terms of
this Deed of Trust to a sale of the Property for the collection of the Secured
Indebtedness without any prior or different resort for collection, or the right
of Holder under the terms of this Deed of Trust to the payment of the Secured
Indebtedness out of the proceeds of sale of the Property in preference to every
other claimant whatsoever. Borrower waives any right or remedy which Borrower
may have or be able to assert pursuant to any provision of Virginia law
pertaining to the rights and remedies of sureties. If any law referred to in
this Section and now in force, of which Borrower or Borrower’s heirs, devisees,
representatives, successors or assigns or any other persons claiming any
interest in the Property might take advantage despite this Section, shall
hereafter be repealed or cease to be in force, such law shall not thereafter be
deemed to preclude the application of this Section.

 

Section 5.8 Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, Borrower or Borrower’s
heirs, devisees, representatives, or successors as owners of the Property are
occupying or using the Property, or any part thereof, each and all shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of purchaser, at a
reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser; and to the extent permitted by
applicable law, the purchaser at such sale shall, notwithstanding any language
herein apparently to the contrary, have the sole option to demand immediate
possession following the sale or to permit the occupants to remain as tenants at
will. After such foreclosure, any Leases to tenants or subtenants that are
subject to this Deed of Trust (either by their date, their express terms, or by
agreement of the tenant or subtenant) shall, at the sole option of Holder or any
purchaser at such sale, either (i) continue in full force and effect, and the
tenant(s) or subtenant(s) thereunder will, upon request, attorn to and
acknowledge in writing to the purchaser or purchasers at such sale or sales as
landlord thereunder, or (ii) upon notice to such effect from Holder, the
Trustees or any purchaser or purchasers, terminate within thirty (30) days from
the date of sale. In the event the tenant fails to surrender possession of the
Property upon demand, the purchaser shall be entitled to institute and maintain
a summary action for possession of the Property (such as an action for forcible
detainer) in any court having jurisdiction.

 

ARTICLE 6.

Miscellaneous

 

Section 6.1 Scope of Deed of Trust. This Deed of Trust is a deed of trust with
respect to that portion of the Property which is real property, a security
agreement with respect to that portion of the Property which is personal
property (it being agreed that, whenever possible, components of the Property
shall be deemed to be real property rather than personal property), an
assignment of rents and leases, a financing statement and fixture filing and a
collateral assignment. In addition to the foregoing, this Deed of Trust covers
all proceeds.

 

-31-



--------------------------------------------------------------------------------

Section 6.2 Effective as a Financing Statement and Fixture Filing. This Deed of
Trust shall be effective as a financing statement filed as a fixture filing with
respect to all fixtures included within the Property and shall be recorded in
the Clerk’s Office of the Circuit Court of each city or county where any part of
the Property (including said fixtures) is situated. This Deed of Trust shall
also be effective as a financing statement covering as-extracted collateral
(including oil and gas), accounts and general intangibles under the Virginia
Uniform Commercial Code, as in effect from time to time, and the Uniform
Commercial Code, as in effect from time to time, in any other state where the
Property is situated which will be financed at the wellhead or minehead of the
wells or mines located on the Property and is to be filed for record in the real
estate records of each county where any part of the Property is situated. This
Deed of Trust shall also be effective as a financing statement covering any
other Property and may be filed in any other appropriate filing or recording
office. The respective mailing addresses of Borrower and Lender are set forth at
the end of this Deed of Trust. A carbon, photographic or other reproduction of
this Deed of Trust or of any financing statement relating to this Deed of Trust
shall be sufficient as a financing statement for any of the purposes referred to
in this Section 6.2.

 

Section 6.3 Notice to Account Debtors. In addition to the rights granted
elsewhere in this Deed of Trust, Holder may at any time during the continuance
of an Event of Default notify the account debtors or obligors of any accounts,
chattel paper, general intangibles, negotiable instruments or other evidences of
indebtedness included in the Collateral to pay Holder directly.

 

Section 6.4 Waiver by Holder. Holder may at any time and from time to time by a
specific writing intended for the purpose: (a) waive compliance by Borrower with
any covenant herein made by Borrower to the extent and in the manner specified
in such writing; (b) consent to Borrower’s doing any act which hereunder
Borrower is prohibited from doing, or to Borrower’s failing to do any act which
hereunder Borrower is required to do, to the extent and in the manner specified
in such writing; (c) release any part of the Property or any interest therein
from the lien and security interest of this Deed of Trust, without the joinder
of Trustee; or (d) release any party liable, either directly or indirectly, for
the Secured Indebtedness or for any covenant herein or in any other Loan
Document without impairing or releasing the liability of any other party. No
such act shall in any way affect the rights or powers of Holder or Trustee
hereunder except to the extent specifically agreed to by Holder in such writing.

 

Section 6.5 No Impairment of Security. The lien, security interest and other
security rights of Holder hereunder or under any other Loan Document shall not
be impaired by any indulgence, moratorium or release granted by Holder including
any renewal, extension or modification which Holder may grant with respect to
any Secured Indebtedness, or any surrender, compromise, release, renewal,
extension, exchange or substitution which Holder may grant in respect of the
Property, or any part thereof or any interest therein, or any release or
indulgence granted to any endorser, guarantor or surety of any Secured
Indebtedness. The taking of additional security by Holder shall not release or
impair the lien, security interest or other security rights of Holder hereunder
or affect the liability of Borrower or of any endorser, guarantor or surety, or
improve the right of any junior lienholder in the Property (without implying
hereby Holder’s consent to any junior lien).

 

-32-



--------------------------------------------------------------------------------

Section 6.6 Acts Not Constituting Waiver by Holder. Holder may waive any Default
without waiving any other prior or subsequent default. Holder may remedy any
Default without waiving the Default remedied. Neither failure by Holder to
exercise, nor delay by Holder in exercising, nor discontinuance of the exercise
of any right, power or remedy (including the right to accelerate the maturity of
the Secured Indebtedness or any part thereof) upon or after any Default shall be
construed as a waiver of such Default or as a waiver of the right to exercise
any such right, power or remedy at a later date. No single or partial exercise
by Holder of any right, power or remedy hereunder shall exhaust the same or
shall preclude any other or further exercise thereof, and every such right,
power or remedy hereunder may be exercised at any time and from time to time. No
waiver of any provision hereof or consent to any departure by Borrower therefrom
shall in any event be effective unless the same shall be in writing and signed
by Holder and then such waiver or consent shall be effective only in the
specific instance, for the purpose for which given and to the extent therein
specified. No notice to nor demand on Borrower in any case shall of itself
entitle Borrower to any other or further notice or demand in similar or other
circumstances. Remittances in payment of any part of the Secured Indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Holder in immediately available U.S.
funds and shall be made and accepted subject to the condition that any check or
draft may be handled for collection in accordance with the practice of the
collecting bank or banks. Acceptance by Holder of any payment in an amount less
than the amount then due on any Secured Indebtedness shall be deemed an
acceptance on account only and shall not in any way excuse the existence of a
default hereunder notwithstanding any notation on or accompanying such partial
payment to the contrary.

 

Section 6.7 Borrower’s Successors. If the ownership of the Property or any part
thereof becomes vested in a person other than Borrower, Holder may, without
notice to Borrower, deal with such successor or successors in interest with
reference to this Deed of Trust and to the Secured Indebtedness in the same
manner as with Borrower, without in any way vitiating or discharging Borrower’s
liability hereunder or its liability for the payment of the Secured Indebtedness
or performance of the obligations secured hereby. No transfer of the Property,
no forbearance on the part of Holder, and no extension of the time for the
payment of the Secured Indebtedness given by Holder shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Borrower hereunder for the payment of the Secured Indebtedness or performance of
the obligations secured hereby or the liability of any other person hereunder
for the payment of the Secured Indebtedness. Each Borrower agrees that it shall
be bound by any modification of this Deed of Trust or any of the other Loan
Documents made by Holder and any subsequent owner of the Property, with or
without notice to such Borrower, and no such modifications shall impair the
obligations of such Borrower under this Deed of Trust or any other Loan
Document. Nothing in this Section or elsewhere in this Deed of Trust shall be
construed to imply Holder’s consent to any transfer of the Property.

 

Section 6.8 Place of Payment; Forum; Waiver of Jury Trial. All Secured
Indebtedness which may be owing hereunder at any time by Borrower shall be
payable at the place designated in the Note (or if no such designation is made,
at the address of Holder indicated at the end of this Deed of Trust). Borrower
hereby irrevocably submits generally

 

-33-



--------------------------------------------------------------------------------

and unconditionally for itself and in respect of its property to the
non-exclusive jurisdiction of any Virginia state court or any United States
federal court sitting in the county in which the Secured Indebtedness is
payable, and to the non-exclusive jurisdiction of any state or United States
federal court sitting in the state in which any of the Property is located, over
any suit, action or proceeding arising out of or relating to this Deed of Trust
or the Secured Indebtedness. Borrower hereby irrevocably waives, to the fullest
extent permitted by law, any objection that Borrower may now or hereafter have
to the laying of venue in any such court and to any claim that any such court is
an inconvenient forum. Borrower hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any Virginia state court or
any United States federal court sitting in the state in which the Secured
Indebtedness is payable may be made by certified or registered mail, return
receipt requested, directed to Borrower at its address stated at the end of this
Deed of Trust or at a subsequent address of Borrower of which Holder received
actual notice from Borrower in accordance with this Deed of Trust, and service
so made shall be complete five (5) days after the same shall have been so
mailed. Nothing herein shall affect the right of Holder to serve process in any
manner permitted by law or limit the right of Holder to bring proceedings
against Borrower in any other court or jurisdiction. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS DEED OF
TRUST OR ANY OTHER LOAN DOCUMENT.

 

Section 6.9 Subrogation to Existing Liens; Vendor’s Lien. To the extent that
proceeds of the Note are used to pay indebtedness secured by any outstanding
lien, security interest, charge or prior encumbrance against the Property, such
proceeds have been advanced by Holder at Borrower’s request, and Holder shall be
subrogated to any and all rights, security interests and liens owned by any
owner or holder of such outstanding liens, security interests, charges or
encumbrances, however remote, regardless of whether said liens, security
interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Secured Indebtedness, but the terms and provisions of this
Deed of Trust shall govern and control the manner and terms of enforcement of
the liens, security interests, charges and encumbrances to which Holder is
subrogated hereunder. It is expressly understood that, in consideration of the
payment of such indebtedness by Holder, Borrower hereby waives and releases all
demands and causes of action for offsets and payments in connection with said
indebtedness. If all or any portion of the proceeds of the Loan or of any other
Secured Indebtedness has been advanced for the purpose of paying the purchase
price for all or a part of the Property, no vendor’s lien is waived; and Holder
shall have, and is hereby granted, a vendor’s lien on the Property as cumulative
additional security for the Secured Indebtedness. Holder may foreclose under
this Deed of Trust or under the vendor’s lien without waiving the other or may
foreclose under both.

 

Section 6.10 Application of Payments to Certain Indebtedness. If any part of the
Secured Indebtedness cannot be lawfully secured by this Deed of Trust or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Deed of Trust.

 

-34-



--------------------------------------------------------------------------------

Section 6.11 Nature of Loan; Compliance with Usury Laws. The Loan is being made
solely for the purpose of carrying on or acquiring a business or commercial
enterprise. It is the intent of Borrower and Holder and all other parties to the
Loan Documents to conform to and contract in strict compliance with applicable
usury law from time to time in effect. All agreements between Holder and
Borrower (or any other party liable with respect to any indebtedness under the
Loan Documents) are hereby limited by the provisions of this Section 6.11, which
shall override and control all such agreements, whether now existing or
hereafter arising. In no event or contingency (including prepayment, default,
demand for payment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, chargeable or received under
this Deed of Trust, the Note or any other Loan Document or otherwise, exceed the
maximum nonusurious amount permitted by applicable law (the “Maximum Amount”).
If from any possible construction of any document, interest would otherwise be
payable in excess of the Maximum Amount, any such construction shall be subject
to the provisions of this Section 6.11 and such document shall ipso facto be
automatically reformed and the interest payable shall be automatically reduced
to the Maximum Amount, without the necessity of execution of any amendment or
new document. If Holder shall ever receive anything of value which is
characterized as interest under applicable law and which would apart from this
provision be in excess of the Maximum Amount, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Secured Indebtedness in the
inverse order of its maturity and not to the payment of interest, or refunded to
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal. The right to accelerate the
maturity of the Note or any other Secured Indebtedness does not include the
right to accelerate any interest which has not otherwise accrued on the date of
such acceleration, and Holder does not intend to charge or receive any unearned
interest in the event of acceleration. All interest paid or agreed to be paid to
Holder shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of the Secured Indebtedness so that the amount of interest on account
of such indebtedness does not exceed the Maximum Amount. As used in this
Section, the term “applicable law” shall mean the laws of the State of Virginia
or the federal laws of the United States applicable to this transaction,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.

 

Section 6.12 Substitute Trustee. Trustee may resign by an instrument in writing
addressed to Holder or Trustee may be removed at any time with or without cause
by an instrument in writing executed by Holder. In case of the death,
resignation, removal or disqualification of Trustee, or if for any reason Holder
shall deem it desirable to appoint a substitute or successor trustee to act
instead of the herein-named trustee or any substitute or successor trustee, then
Holder shall have the right and is hereby authorized and empowered to appoint a
successor trustee(s) or a substitute trustee(s) without any formality other than
appointment and designation in writing executed by Holder and the authority
hereby conferred shall extend to the appointment of other successor and
substitute trustees successively until the Secured Indebtedness has been paid in
full or until the Property is fully and finally sold hereunder. If Holder is a
corporation or association and such appointment is executed on its behalf by an
officer of such corporation or association, such appointment shall be
conclusively presumed to be executed with authority and shall be valid and
sufficient without

 

-35-



--------------------------------------------------------------------------------

proof of any action by the board of directors or any superior officer of the
corporation or association. Upon the making of any such appointment and
designation, all of the estate and title of Trustee in the Property shall vest
in the named successor or substitute Trustee(s) and it shall thereupon succeed
to, and shall hold, possess and execute, all of the rights, powers, privileges,
immunities and duties herein conferred upon Trustee. All references herein to
“Trustee” shall be deemed to refer to Trustee (including any successor(s) or
substitute(s) appointed and designated as herein provided) from time to time
acting hereunder.

 

Section 6.13 No Liability of Trustee. Trustee shall not be liable for any error
of judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever (including Trustee’s negligence),
except for Trustee’s gross negligence or willful misconduct. Trustee shall have
the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by it hereunder, believed by
it in good faith to be genuine. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and Trustee shall be under no liability
for interest on any moneys received by it hereunder. Borrower hereby ratifies
and confirms any and all acts which the herein-named Trustee or its successor or
successors, substitute or substitutes, in this trust, shall do lawfully by
virtue hereof. Borrower will reimburse Trustee for, and save Trustee harmless
against, any and all liability and expenses which may be incurred by Trustee in
the performance of its duties. The foregoing indemnity shall not terminate upon
discharge of the Secured Indebtedness, termination of any Swap Transaction or
foreclosure, release or other termination of this Deed of Trust.

 

Section 6.14 No Warranty by Lender or Trustee. By inspecting the Property or by
accepting or approving anything required to be observed, performed or fulfilled
by Borrower or to be given to Lender or Trustee pursuant to this Deed of Trust
or any of the other Loan Documents, Lender and Trustee shall not be deemed to
have warranted or represented the condition, sufficiency, legality,
effectiveness or legal effect of the same, and such acceptance or approval shall
not constitute any warranty or representation with respect thereto by Lender or
Trustee.

 

Section 6.15 Releases.

 

(a) Release of Deed of Trust. If all of the Secured Indebtedness is paid as it
becomes due and payable, and all of the covenants, warranties, undertakings and
agreements made in this Deed of Trust are kept and performed, and all Swap
Transactions, if any, and all other obligations, if any, of Holder for further
advances have been terminated, then, and in that event only, all rights under
this Deed of Trust shall terminate (except to the extent expressly provided
herein with respect to indemnifications, representations and warranties and
other rights which are to continue following the release hereof) and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, and such liens and security interests shall be
released by Holder in due form at Borrower’s cost. Without limitation, all
provisions herein for indemnity of Holder or Trustee shall survive discharge of
the Secured Indebtedness, the termination of any and all Swap Transactions and
any foreclosure, release or termination of this Deed of Trust.

 

-36-



--------------------------------------------------------------------------------

(b) Partial Reconveyance; No Reconveyance in Default. No partial releases of the
lien of this Deed of Trust have been provided. If any are provided, they will
only be granted in accordance with such terms and conditions as may imposed by
Holder in its sole discretion and shall be made in writing by amendment to this
Deed of Trust recorded in the Clerk’s Office of the Circuit Court in the city or
county where the Property is located. In any event, no partial release shall be
sought, requested or required if any Default has occurred which has not been
cured.

 

(c) Effect of Partial Release. Holder may, regardless of consideration, cause
the release of any part of the Property from the lien of this Deed of Trust
without in any manner affecting or impairing the lien or priority of this Deed
of Trust as to the remainder of the Property.

 

Section 6.16 Notices. All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service, or by registered or certified United States mail, postage
prepaid, addressed to the party to whom directed at the addresses specified at
the end of this Deed of Trust (unless changed by similar notice in writing given
by the particular party whose address is to be changed) or by facsimile. Any
such notice or communication shall be deemed to have been given either at the
time of personal delivery or, in the case of courier or mail, as of the date of
first attempted delivery at the address and in the manner provided herein, or,
in the case of facsimile, upon receipt; provided, that (a) service of a notice
required by the California Civil Code shall be considered complete when the
requirements of that statute are met and (b) service of notice required by Va.
Code Section 1-15.1, as amended, shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon receipt. This Section shall
not be construed in any way to affect or impair any waiver of notice or demand
provided in any Loan Document or to require giving of notice or demand to or
upon any person in any situation or for any reason.

 

Section 6.17 Invalidity of Certain Provisions. A determination that any
provision of this Deed of Trust is unenforceable or invalid shall not affect the
enforceability or validity of any other provisions, and the determination that
the application of any provision of this Deed of Trust to any person or
circumstance is illegal or unenforceable shall not affect the enforceability or
validity of such provision as it may apply to other persons or circumstances.

 

Section 6.18 Gender; Titles; Construction. Within this Deed of Trust, words of
any gender shall be held and construed to include any other gender, and words in
the singular number shall be held and construed to include the plural, unless
the context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Deed of
Trust and not to any particular Article, Section, paragraph or provision. The
words “include” and “including” shall be interpreted as if followed by the words
“without limitation.”

 

-37-



--------------------------------------------------------------------------------

The term “person” and words importing persons as used in this Deed of Trust
shall include firms, associations, partnerships (including limited
partnerships), joint ventures, trusts, corporations, limited liability companies
and other legal entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

 

Section 6.19 Reporting Compliance. Borrower agrees to comply with any and all
reporting requirements applicable to the transaction evidenced by the Note and
secured by this Deed of Trust which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Holder to furnish Holder with evidence of such
compliance.

 

Section 6.20 Holder’s Consent. Except where otherwise expressly provided herein,
in any instance hereunder where the approval, consent or the exercise of
judgment of Holder is required or requested, (a) the granting or denial of such
approval or consent and the exercise of such judgment shall be within the sole
discretion of Holder, and Holder shall not, for any reason or to any extent, be
required to grant such approval or consent or exercise such judgment in any
particular manner, regardless of the reasonableness of either the request or
Holder’s judgment, and (b) no approval or consent of Holder shall be deemed to
have been given except by a specific writing intended for the purpose and
executed by an authorized representative of Holder.

 

Section 6.21 Binding Effect; Borrower. The terms, provisions, covenants and
conditions hereof shall be binding upon Borrower and the heirs, devisees,
representatives, successors and assigns of Borrower; provided, however, that
Borrower may not assign this Deed of Trust, or assign or delegate any of its
rights or obligations under this Deed of Trust, without the prior written
consent of Holder in each instance. The obligations of Borrower hereunder shall
be joint and several. If any Borrower or any signatory who signs on behalf of
any Borrower is a corporation, partnership or other legal entity, Borrower and
any such signatory, and the person or persons signing for it, represent and
warrant to Holder that this instrument is executed, acknowledged and delivered
by Borrower’s duly authorized representatives. If Borrower is an individual, no
power of attorney granted by Borrower herein shall terminate on Borrower’s
disability.

 

Section 6.22 Execution; Recording. This Deed of Trust may be executed in several
counterparts, all of which counterparts together shall constitute one and the
same instrument. The date or dates reflected in the acknowledgments hereto
indicate the date or dates of actual execution of this Deed of Trust, but such
execution is as of the date shown on the first page hereof, and for purposes of
identification and reference the date of this Deed of Trust shall be deemed to
be the date reflected on the first page hereof. Borrower will cause this Deed of
Trust and all amendments and supplements thereto and substitutions therefor and
all financing statements and continuation statements relating thereto to be
recorded, filed, re-recorded and refiled in such manner and in such places as
Trustee or Holder shall reasonably request and will pay all such recording,
filing, re-recording and refiling taxes, fees and other charges.

 

-38-



--------------------------------------------------------------------------------

Section 6.23 Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon Borrower, and the heirs, devisees,
representatives, successors and assigns of Borrower, and shall inure to the
benefit of Trustee and Holder and shall constitute covenants running with the
Land. All references in this Deed of Trust to Borrower shall be deemed to
include all such heirs, devisees, representatives, successors and assigns of
Borrower.

 

Section 6.24 Modification or Termination. The Loan Documents may be modified or
terminated only by a written instrument or instruments intended for that purpose
and executed by the party against which enforcement of the modification or
termination is asserted. Any alleged modification or termination which is not so
documented shall not be effective as to any party.

 

Section 6.25 No Partnership, Etc. The relationship between Holder and Borrower
is solely that of lender and borrower. Holder has no fiduciary or other special
relationship with Borrower. Nothing contained in the Loan Documents or the
Environmental Agreement is intended to create any partnership, joint venture,
association or special relationship between Borrower and Holder or in any way
make Holder a co-principal with Borrower with reference to the Property. All
agreed contractual duties between or among Holder, Borrower and Trustee are set
forth herein and in the other Loan Documents and in the Environmental Agreement,
and any additional implied covenants or duties are hereby disclaimed. Any
inferences to the contrary of any of the foregoing are hereby expressly negated.

 

Section 6.26 Applicable Law. THIS DEED OF TRUST, AND ITS VALIDITY, ENFORCEMENT
AND INTERPRETATION SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED
IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE COMMONWEALTH OF VIRGINIA
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND
EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION
OTHER THAN THE COMMONWEALTH OF VIRGINIA ARE GOVERNED BY THE LAWS OF SUCH OTHER
JURISDICTION.

 

Section 6.27 Statutory Conditions. This Deed of Trust is made under and pursuant
to the provisions of the Va. Code, Sections 26-49, 55-58.1, 55-58.2, 55-59,
55-59.1 through 55-59.4 and 55-60, as amended, and shall be construed to impose
and confer upon the parties hereto and Beneficiary all the rights, duties and
obligations prescribed by said Sections 26-49, 55-58.1, 55-58.2 55-59, 55-59.1
through 55-59.4 and 55-60, as amended, except as herein otherwise restricted,
expanded or changed, including without limitation the following rights, duties
and obligations described in short form:

 

All exemptions are hereby waived.

 

Subject to all upon default.

 

Renewal, extension, or reinstatement permitted.

 

-39-



--------------------------------------------------------------------------------

Substitution of trustees collectively or of any of them individually by the
beneficiary is permitted for any reason whatsoever, and any number of times
without exhaustion of the right to do so.

 

Advertisement required, once a week for two successive weeks in any newspaper of
general circulation in the County or City in which the Property is situate.

 

Any Trustee may act.

 

The Trustee may require a deposit in the amount of two percent (2%) of the
unpaid principal balance then secured hereby or Fifty Thousand Dollars
($50,000.00), whichever is greater, to accompany each bid at foreclosure sale or
sale in lieu thereof.

 

Section 6.28 Execution Under Seal. Borrower agrees that this instrument is
executed under seal. If Borrower is a corporation, the designation (“SEAL”) on
this instrument shall be effective as the affixing of Borrower’s corporate seal
physically to this instrument.

 

Section 6.29 Entire Agreement. The Loan Documents (including any Swap
Transactions) and the Environmental Agreement constitute the entire
understanding and agreement between Borrower and Holder with respect to the
transactions arising in connection with the Secured Indebtedness and supersede
all prior written or oral understandings and agreements between Borrower and
Holder with respect to the matters addressed in the Loan Documents and the
Environmental Agreement. Borrower hereby acknowledges that, except as
incorporated in writing in the Loan Documents or the Environmental Agreement,
there are not and were not, and no persons are or were authorized by Holder to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the matters addressed in the Loan Documents and
the Environmental Agreement.

 

IN WITNESS WHEREOF, Borrower has executed this instrument as of the date first
written on page 1 hereof.

 

The address and federal tax identification number of Borrower are:  

BORROWER:

Cost Plus, Inc.

   

Cost Plus, Inc.

200 4th Street

Oakland, California 94607

Attention: John Lutrell

             

By:

 

/s / John J. Luttrell

--------------------------------------------------------------------------------

 

(SEAL)

 

Name:

 

John J. Luttrell

     

Title:

 

CFO

   

 

-40-



--------------------------------------------------------------------------------

The address of Lender/Holder is:

 

Bank of America, N.A.

315 Montgomery Street, 13th Floor

CA5-704-13-11

San Francisco, California 94104

Attn: Ronald Drobny

 

The address of Trustee is:

 

PRLAP, Inc.

1400 Best Plaza, P.O. Box 26865

Richmond, Virginia 23227

 

-41-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

 

)

   

) ss.

COUNTY OF ALAMEDA

 

)

 

On 5-10-04, before me, Monica Montes, a notary public, personally appeared John
J. Luttrell,                          of Cost Plus, Inc. personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

/s/    MONICA MONTES

--------------------------------------------------------------------------------

Notary Public

My commission expires:

3-22-05

--------------------------------------------------------------------------------

 

(Space above for official notarial seal)

 

-42-



--------------------------------------------------------------------------------

EXHIBIT A

 

LAND

 

ALL THAT certain parcel of land, lying, situate and being in Isle of Wight
County, Virginia designated “PARCEL 4 81.852 ACRES” as shown on that certain
plat entitled “PLAT SHOWING A CONSOLIDATION OF PARCELS 2A AND 3, SHIRLEY T.
HOLLAND INDUSTRIAL PARK AND 34.520 ACRES OF LAND FORMING PARCEL 4, SHIRLEY T.
HOLLAND INDUSTRIAL PARK”, dated May 3, 2004, and recorded herewith in the
Clerk’s Office of the Circuit Court of Isle of Wight County, Virginia in Plat
Cabinet             , Slide         , Page         ;

 

TOGETHER WITH and subject to the rights, easements, obligations and duties set
forth in that certain Deed of Reciprocal Easements and Restrictive Covenants
dated May 14, 2004 among Isle of Wight County, Virginia, GEM Big Bethel, L.L.C.
and Cost Plus, Inc. (the “Easement Deed”) which is recorded prior hereto in the
Clerk’s Office aforesaid, including, without limitation, the non-exclusive
perpetual easements and licenses that are set forth and described in Sections 1
through 4 of the Easement Deed.

 

IT BEING the same property conveyed to Cost Plus, Inc., a California corporation
pursuant to the following instruments recorded prior hereto in the Clerk’s
Office aforesaid:

 

1. Special Warranty Deed from GEM Big Bethel, L.L.C. dated May 14, 2004;

 

2. General Warranty Deed from the Industrial Development Authority of Isle of
Wight County dated May 14, 2004;

 

3. Ordinance adopted on April 15, 2004 by the Board of Supervisors of Isle of
Wight County, Virginia closing a public street known as Dominion Way and
Quitclaim Deed from Isle of Wight County, Virginia confirming the right, title
and interest of Cost Plus, Inc., in and to the portion of Dominion Way described
therein.

 

-43-